EXHIBIT 10.1

ASSET PURCHASE AGREEMENT

by and between

Vascular Solutions, Inc.

and

Escalon Vascular Access, Inc.

April 30, 2010

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

TABLE OF CONTENTS

 

I

 

 

 

EXHIBIT LIST

 

IV

 

 

 

ARTICLE I PURCHASE OF ASSETS; ASSUMPTION OF LIABILITIES

 

1

1.01

Transfer of Assets

 

1

1.02

Excluded Assets

 

3

1.03

Assumption of Liabilities

 

3

1.04

Excluded Liabilities

 

4

 

 

 

 

ARTICLE II PURCHASE PRICE

 

4

2.01

Amount

 

4

2.02

Holdback Amount

 

4

2.03

Allocation of Purchase Price

 

6

2.04

Earn-Out Amount

 

6

 

 

 

 

ARTICLE III CLOSING

 

8

3.01

Closing

 

8

3.02

General Procedure

 

8

3.03

Economic Results; Risk of Loss

 

9

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER

 

9

4.01

Incorporation; Power and Authority

 

9

4.02

Execution, Delivery; Valid and Binding Agreement

 

9

4.03

No Breach

 

10

4.04

Governmental Authorities; Consents

 

10

4.05

Financial Statements

 

10

4.06

Absence of Undisclosed Liabilities

 

10

4.07

No Material Adverse Changes

 

10

4.08

Title to Assets

 

11

4.09

Books and Records

 

11

4.10

Inventory

 

11

4.11

Tax Matters

 

11

4.12

Accounts Receivable

 

12

4.13

Contracts and Commitments

 

12

4.14

Intellectual Property Rights

 

12

4.15

Litigation

 

14

4.16

Regulatory Compliance

 

15

4.17

Insurance

 

18

4.18

Warranties

 

19

4.19

Compliance with laws; Permits

 

19

4.20

Direct Customer List

 

19

4.21

Distributor Customer List

 

19

4.22

Brokerage

 

20

4.23

Availability of Documents

 

20

i

--------------------------------------------------------------------------------




 

 

 

 

4.24

Solvency

 

20

4.25

Disclosure

 

20

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

 

21

5.01

Incorporation and Power

 

21

5.02

Execution, Delivery; Valid and Binding Agreement

 

21

5.03

Authority, No Breach

 

21

5.04

Governmental Authorities; Consents

 

21

5.05

Brokerage

 

21

 

 

 

 

ARTICLE VI COVENANTS OF SELLER

 

22

6.01

Conduct Relating to the Assets

 

22

6.02

Consents, Approvals, Filings

 

22

6.03

No Negotiations, etc.

 

23

6.04

Updates of Seller Disclosure Schedule

 

23

6.05

Use of Name

 

23

6.06

Conditions

 

23

6.07

Tax Matters

 

23

6.08

Protection of Trade Secrets, Know-How and Other Confidential Information

 

23

6.09

Noncompetition

 

24

6.10

Agreement Not to Solicit

 

25

6.11

IMA Agreement

 

25

6.12

Cooperation and Exchange of Information

 

25

6.13

Insurance Coverage

 

26

 

 

 

 

ARTICLE VII COVENANTS OF BUYER

 

26

7.01

Regulatory Filings

 

26

7.02

Conditions

 

26

 

 

 

 

ARTICLE VIII CONDITIONS TO CLOSING

 

26

8.01

Conditions to Buyer’s Obligations

 

26

8.02

Conditions to Seller’s Obligations

 

30

 

 

 

 

ARTICLE IX SURVIVAL; INDEMNIFICATION

 

31

9.01

Reliance and Survival of Representations and Warranties

 

31

9.02

Indemnification by Seller

 

32

9.03

Indemnification by Buyer

 

32

9.04

Method of Asserting Claims

 

33

9.05

Limitations on Indemnification

 

34

9.06

Materiality

 

35

 

 

 

 

ARTICLE X MISCELLANEOUS

 

35

10.01

Press Releases and Announcements

 

35

10.02

Confidentiality Relating to Agreement

 

36

10.03

Expenses

 

36

10.04

Further Assurances

 

36

10.05

Schedules

 

36

ii

--------------------------------------------------------------------------------




 

 

 

 

10.06

Amendment and Waiver

 

36

10.07

Notices

 

36

10.08

Binding Effect; Assignment

 

37

10.09

Severability

 

37

10.10

Complete Agreement

 

37

10.11

Counterparts

 

37

10.12

Governing law

 

38

10.13

Jurisdiction

 

38

10.14

Waiver of Jury Trial

 

38

10.15

Specific Performance

 

38

iii

--------------------------------------------------------------------------------



EXHIBIT LIST

 

 

Exhibit A

Bill of Sale

 

 

Exhibit B

Assignment and Assumption Agreement

 

 

Exhibit C

Certificate of Officer of Seller

 

 

Exhibit D

Certificate of Officer of Buyer

 

 

Exhibit E

Assignment of Intellectual Property

 

 

Exhibit F

Supply Agreement

iv

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT

                    This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as
of April 30, 2010, is made and entered into by and among Vascular Solutions,
Inc., a Minnesota corporation (“Buyer”) and Escalon Vascular Access, Inc., a
Delaware corporation (“Seller”), a subsidiary of Escalon Medical Corp., a
Pennsylvania corporation (“Parent”).

                    WHEREAS, Seller is engaged in the manufacture and marketing
of a complete line of ultrasound-guided assisted vascular access products (the
“Business”).

                    WHEREAS, Seller desires to sell and assign to Buyer, and
Buyer desires to purchase and assume from Seller, substantially all of the
assets of the Business, on the terms and subject to the conditions set forth in
this Agreement.

                    NOW, THEREFORE, in consideration of the mutual
representations, warranties, and agreements contained in this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

ARTICLE I

PURCHASE OF ASSETS; ASSUMPTION OF LIABILITIES

                    1.01    Transfer of Assets. On the terms and conditions set
forth in this Agreement, Seller shall, at the applicable Closing (as defined in
Section 3.01 hereof), sell, transfer and assign to Buyer, free and clear of all
liens and encumbrances, and Buyer shall purchase and acquire from Seller, all of
right, title and interest in and to substantially all of the assets of the
Business (the “Assets”), including:

 

 

 

 

                    (a) All intellectual property owned by Seller relating to
the Business, including that which is listed and designated in Schedule 1.01(a),
including:

 

 

 

 

 

                    (i)          all related tangibles and intangibles relating
to the Business and all rights to continue to use the Assets, and all rights
Seller may have to institute or maintain any action to protect the same and
recover damages for misappropriation or misuse thereof;

 

 

 

 

 

                    (ii)         all internet domain names, uniform resource
locators, and registrations and applications for registration thereof, relating
to the Business, as listed on Schedule 1.01(a) and all rights Seller may have to
institute or maintain any action to protect the same and recover damages for
misappropriation or misuse thereof;

 

 

 

 

 

                    (iii)        all trade secrets, know-how, and confidential
information relating to the Business, computer programs and software (in source
code and object code formats) and related data and documentation, copyrightable
subject matter, or protectable designs, registered or unregistered, and
registrations and applications for registration thereof, and all rights Seller
may have to institute or


--------------------------------------------------------------------------------




 

 

 

 

 

maintain any action to protect the same and recover damages for infringement,
misappropriation or misuse thereof;

 

 

 

 

 

                    (iv)        all other intellectual and industrial property
rights of every kind and nature and however designated, whether arising by
operation of law, contract, license, or otherwise, relating to the Business, and
all rights Seller may have to institute or maintain any action to protect the
same and recover damages for infringement, misappropriation or misuse thereof;

 

 

 

 

 

                    (v)         all documents or other tangible materials
embodying or relating to: (x) the intellectual property described in (i) through
(vi) (including trade secrets, know-how, data, access rights, data links,
concepts, specifications, user manuals, training materials, documentation,
working notes, technical writings, reports, correspondence, photographs,
pictorial reproductions, drawings and other graphic representations, labeling
and packaging specifications and work-in-progress) and all copyright therein;
and (y) the other Assets (including presentations, correspondence, regulatory
and clinical trial information, data, and records, including patient case files,
case report forms and case summaries with respect to patients who have utilized
the products of the Business and other business records) and all copyright
therein;

 

 

 

 

 

                    (vi)        supplier lists;

 

 

 

 

 

                    (vii)       a customer list, which such list includes a list
of all direct customers of Seller and the customers of Seller’s U.S.
distributor, FS Group LLC d/b/a Independent Medical Associates (“IMA”), the
current sales prices for all products sold to such customers and, to the extent
available, the key contacts at each customer (the “Customer List”);

 

 

 

 

 

((i) through (vii) collectively, the “Intellectual Property”)

 

 

 

 

                    (b) All of Seller’s rights to data and records relating to
the Business, including data and records relating to clinical trials, patient
case files, case report forms, case summaries and government submissions and
correspondence, including that which is summarily described and listed in
Schedule 1.01(b);

 

 

 

                    (c) the equipment and machinery relating to the Business
(the “Equipment”), all of which are listed in Schedule 1.01(c);

 

 

 

                    (d) the raw materials, work in process, supplies, parts,
product labels and packaging materials inventory relating to the Business,
wherever located, together with any express or implied warranty by the
manufacturers or sellers of any item or component part thereof, rights of
return, rebate rights, over-payment recovery rights and Seller’s rights related
to any of the foregoing (the “Raw Materials Inventory”), all of which are listed
in Schedule 1.01(d);

 

 

 

                    (e) all finished goods inventory relating to the Business,
together with any express or implied warranty by the manufacturers or sellers of
any item or component

2

--------------------------------------------------------------------------------




 

 

 

part thereof, rights of return, rebate rights, over-payment recovery rights and
Seller’s rights related to any of the foregoing, all of which are listed in
Schedule 1.01(e) (the “Finished Goods Inventory” and referred to collectively
with the Raw Materials Inventory, the “Inventory”);

 

 

 

                    (f) the (x) Telemed Supply Agreement to which Seller is a
party (the “Assigned Contract”), listed in Schedule 1.01(f); (y) outstanding
offers or solicitations made by or to Seller to enter into any such contract;
and (z) rights of the Seller related to any of the foregoing;

 

 

 

                    (g) All permits, licenses, certificates and governmental
authorizations and approvals from any federal, state or local entity or
authority exercising executive, legislative, judicial, regulatory,
administrative or taxing functions of or pertaining to government (each, a
“Governmental Entity”) relating to the Business, including all reports,
documents, claims, permits and notices required to be filed with, maintained for
or furnished to the FDA by the Business or any person that manufactures,
develops, packages, processes, labels, tests or distributes Medical Devices
pursuant to a development, distribution, commercialization, manufacturing,
supply, testing or other arrangement with the Business (each, a “Business
Partner”) (collectively, the “Permits”) held by Seller, and all pending
applications for or renewals of the foregoing, all of which are listed in
Schedule 1.01(g), to the extent that they are assignable;

 

 

 

                    (h) regulatory data, clinical data and other technical
information, including, without limitation, any design history files and any
data bases incorporating any such data and information, related to products of
the Business, including the 510k applications and registrations listed on
Schedule 1.01(h) (“Regulatory Data”);

 

 

 

                    (i) Seller’s current 1-800 customer service phone numbers
and fax numbers related to the Business; and

 

 

 

                    (j) All of Seller’s claims against third parties related to
the Assets, whether choate or inchoate, known or unknown, contingent or
noncontingent.

                    The parties hereto expressly agree that Buyer is not
assuming any of the liabilities, obligations or undertakings relating to the
foregoing Assets, except for those liabilities and obligations specifically
assumed by Buyer in Section 1.03.

                    1.02    Excluded Assets. Other than the Assets specified in
Section 1.01, all other Seller assets shall be retained by Seller and remain the
property of Seller following the Closing, and shall not be sold, transferred or
assigned to Buyer in connection with the purchase of the Assets (collectively,
the “Excluded Assets”).

                    1.03    Assumption of Liabilities.

           (a)     Buyer shall assume, pay, perform in accordance with their
terms or otherwise satisfy, as of the Initial Closing Date and on the terms and
subject to the conditions set forth in this Agreement, only those liabilities of
Seller to the extent such liabilities arise out of or relate to the Business or
the Assets after the Initial Closing Date (the “Assumed Liabilities”), including
liabilities of the Business arising or to be performed after the Initial Closing
Date under the Assigned Contract.

3

--------------------------------------------------------------------------------



                    1.04    Excluded Liabilities. Other than the Assumed
Liabilities, Seller shall retain, and Buyer shall not assume, and nothing
contained in this Agreement shall be construed as an assumption by Buyer of, any
Liabilities, employees or undertakings of Seller of any nature whatsoever,
including, without limitation, all accounts payable, litigation, debt and Taxes
(as defined in Section 4.11) relating to the Assets that are attributable to
periods prior to or on the Closing Date (the “Excluded Liabilities”). For
purpose of this Agreement, “Liability” means any liability or obligation,
whether accrued, absolute, contingent, unliquidated or otherwise, whether due or
to become due, whether known or unknown, and regardless of when asserted.

ARTICLE II
PURCHASE PRICE

                    2.01    Amount. The purchase price (the “Purchase Price”)
for the Assets shall be equal to the Holdback Amount, plus the Earn-Out Amount,
plus the value of the Assumed Liabilities to be assumed by Buyer pursuant to
Section 1.03.

                    2.02    Holdback Amount.

          (a) The “Holdback Amount” shall be equal to $750,000 plus or minus the
Final Inventory Adjustment.

          (b) Within 30 days after the Final Closing Date, Buyer will deliver to
Seller: (i) an inventory valuation statement based on a physical counting and
reconciliation (the “Raw Materials Inventory Valuation Statement”) of the
Finished Goods Inventory as of the close of business on the Initial Closing Date
and the Raw Materials Inventory as of the close of business on the Final Closing
Date, which shall include a determination of (i) the dollar value of the
Finished Goods Inventory transferred to Buyer (the “Finished Goods Inventory
Value”) and (i) the dollar value of the Raw Materials Inventory transferred to
Buyer (the “Raw Materials Inventory Value”). All Inventory shall be valued at
standard cost and physical counting shall take place at Seller’s facility prior
to the packaging and shipping of the Inventory to Buyer.

          (c) Each of the Raw Materials Inventory Valuation Statement and the
calculations of the Finished Goods Inventory Value and the Raw Materials
Inventory Value will be subject to review by Seller and its representatives at
Seller’s expense. Buyer will provide a copy of the workpapers and back-up
materials used in preparing the Raw Materials Inventory Valuation Statement to
Seller and its accountants and other representatives five (5) business days
after the Final Closing Date. Seller will be deemed to have accepted the Raw
Materials Inventory Valuation Statement and the calculations of the Finished
Goods Inventory Value and the Raw Materials Inventory Value unless, within 30
days after the date of delivery of such Raw Materials Inventory Valuation
Statement, Seller gives written notice (the “Objection Notice”) to Buyer of
objection to any item thereon, which notice shall specify in reasonable detail
the basis for such objection. If Seller gives an Objection Notice, Buyer and
Seller shall attempt in good faith to resolve the dispute as promptly as
possible, subject to the terms of Section 2.02(d).

          (d) If Buyer and Seller do not reach a resolution of all objections
raised in an Objection Notice within 30 days after Buyer has received the
Objection Notice, BDO Seidman shall resolve any remaining objections. If BDO
Seidman is not willing to serve as an independent

4

--------------------------------------------------------------------------------



arbitrator for this purpose, then another independent accounting firm shall be
selected to serve as such by mutual agreement of Buyer and Seller. If Buyer and
Seller are unable to agree on the choice of an alternate accounting firm, they
will select an accounting firm by lot (after excluding the regular outside
accounting firms of Buyer and Seller). The accounting firm will resolve any
objections set forth in the Objection Notice and determine, but only to the
extent any such amounts are in dispute, the amounts to be included in the Raw
Materials Inventory Valuation Statement and the calculations of the Finished
Goods Inventory Value and the Raw Materials Inventory Value. The parties will
provide the accounting firm, within ten days of its selection, with a definitive
statement of the position of each party with respect to each unresolved
objection and will advise the accounting firm that the parties accept the
accounting firm as the appropriate person to interpret this Agreement for all
purposes relevant to the resolution of the unresolved objections. Buyer and
Seller will provide the accounting firm with access to books and records of the
Business related to the objections. The accounting firm will have 30 days to
carry out a review of the unresolved objections and prepare a written statement
of its determination regarding each unresolved objection. The determination of
any accounting firm so selected will be set forth in writing and will be
conclusive and binding upon the parties. Buyer will revise the Raw Materials
Inventory Valuation Statement and the calculations of the Finished Goods
Inventory Value and the Raw Materials Inventory Value as appropriate to reflect
the resolution of any objections to the Raw Materials Inventory Valuation
Statement pursuant to this Section 2.02(d).

          (e) If Buyer and Seller submit any unresolved objections to an
accounting firm for resolution as provided in Section 2.02(d), Buyer and Seller
will each bear their respective costs and expenses and will share equally in the
fees and expenses of the accounting firm.

          (f) Judgment upon the award rendered by the accounting firm may be
entered in and enforced by any court of competent jurisdiction.

          (g) After the calculations of the Finished Goods Inventory Value and
the Raw Materials Inventory Value are finally determined pursuant to this
Section 2.02:

 

 

 

 

 

         (i)       If the sum (the “Final Inventory Value”) of the calculations
of the Finished Goods Inventory Value and the Raw Materials Inventory Value is:

 

 

 

 

 

 

(A)     less than $500,000, then the “Final Inventory Adjustment” shall be equal
to $500,000 minus the Final Inventory Value and the Holdback Amount shall be
determined by subtracting this amount from $750,000; or

 

 

 

 

 

 

(B)     more than $500,000, then the “Final Inventory Adjustment” shall be equal
to the Final Inventory Value minus $500,000 and the Holdback Amount shall be
determined by adding this amount to $750,000; or

 

 

 

 

 

 

(C)     equal to $500,000, then the “Final Inventory Adjustment” shall be equal
to zero and the Holdback Amount shall be $750,000.

          (h) The Holdback Amount shall not be paid by Buyer to Seller until the
Manufacturing Transfer has occurred. Provided that the Manufacturing Transfer
has occurred, the Holdback Amount shall be paid by Buyer to Seller by wire
transfer of immediately available funds to the

5

--------------------------------------------------------------------------------



account designated by Seller no later than three business days after the date on
which the Final Inventory Adjustment is finally determined. If the Manufacturing
Transfer has not occurred prior to the date on which the Final Inventory
Adjustment is finally determined, then the Holdback Amount shall not be paid by
Buyer to Seller until the successful occurrence of the Manufacturing Transfer.
For purposes of this agreement, the “Manufacturing Transfer” means the transfer
of production of the Business from Seller to Buyer, within 4 months of the
Initial Closing Date, as measured by Buyer’s ability to produce at least 20
boxes of product of the Business at Buyer’s facility. Seller and Buyer have
agreed on the plan and timeline related to the Manufacturing Transfer attached
hereto as Schedule 2.02(h).

                    2.03          Allocation of Purchase Price. Prior to the
Closing Date, Buyer and Seller shall prepare and attempt in good faith to agree
upon a preliminary allocation of the Purchase Price and any Assumed Liabilities
thereto as amounts recognized for Tax purposes among the Assets. Within 90 days
after the Closing Date, Buyer and Seller shall finalize and agree upon such
final allocation of the Purchase Price (and all other capitalized costs) among
the Assets in accordance with Section 1060 of the Internal Revenue Code of 1986,
as amended (the “Code”) and the Treasury regulations thereunder (and any similar
provision of state, local or foreign law, as appropriate), which allocation
shall be binding upon Buyer and Seller. Such allocation will be set forth on
Exhibit 2.03 hereto, which shall be incorporated by reference in, and become a
part of, this Agreement. Buyer and Seller will timely and properly prepare,
execute, file and deliver all such documents, forms and other information as the
other party may reasonably request to prepare such allocation. After the
Closing, the parties will make consistent use of the allocation specified in
Exhibit 2.03 for all Tax purposes and in all filings, declarations and reports
with the IRS or other Tax authorities in respect thereof, including the reports
required to be filed under Section 1060 of the Code unless otherwise required by
law. In any proceeding related to the determination of any Tax, neither Buyer
nor Seller shall contest or represent that such allocation was not a correct
allocation. Any indemnification payment pursuant to Article X shall be allocated
in a manner consistent with Exhibit 2.03.

                    2.04          Earn-Out Amount.

          (a) Seller acknowledges that Buyer will utilize the Business in its
business in any way that it deems appropriate and that it will operate its
business utilizing the Business in its sole discretion, and that Buyer owes no
fiduciary duty or express or implied duty to Seller.

                                     (b) For purposes of this section, “Net
Sales” shall mean:

 

 

 

 

 

                              (i)          Invoiced End-User Sales of the
VascuView products, including disposables, as listed on Schedule 2.04(b)
attached hereto, minus

 

 

                              (ii)         shipping costs and taxes, unless such
shipping costs and taxes are paid by the applicable customer.

                    For purposes of this Agreement, “Invoiced End-User Sales”
means sales upon invoice and shipment to a customer.

          (c) Buyer shall pay Seller an amount equal to 25% of the Net Sales by
Buyer during the period beginning July 1, 2010 and ending June 30, 2011 (the
“Earn-Out Amount”).

6

--------------------------------------------------------------------------------



          (d) The Earn-Out Amount shall be paid by Buyer to Seller in cash by
wire transfer of immediately available funds to Seller within 45 days of June
30, 2011.

          (e) The Earn-Out Amount shall represent only a contingent right to
receive a cash payment, and shall not possess any attributes of a security or
entitle Seller to any rights of any kind other than as specifically set forth
herein.

          (f) The Earn-Out Amount is and shall remain nontransferable for any
reason other than by operation of law. Any attempted assignment, pledge,
hypothecation, transfer or other disposition of any portion of the Earn-Out
Amount (other than as set forth in the preceding sentence) shall be null and
void.

          (g) Within 45 days after the June 30, 2011, Buyer will deliver to
Seller a schedule and accounting of the Earn-Out Amount (the “Earn-Out
Statement”).

          (h) The Earn-Out Statement will be subject to review by Seller and its
representatives at Seller’s expense. Buyer will provide a copy of the materials
and invoices used in preparing the Earn-Out Statement to Seller and its
accountants and other representatives within five (5) business days of a request
from Seller. Seller will be deemed to have accepted the calculations of the
Earn-Out Amount unless, within 30 days after the date of delivery of such
Earn-Out Statement, Seller gives written notice (the “Earn-Out Objection
Notice”) to Buyer of objection to any item thereon, which notice shall specify
in reasonable detail the basis for such objection. If Seller gives an Earn-Out
Objection Notice, Buyer and Seller shall attempt in good faith to resolve the
dispute as promptly as possible, subject to the terms of Section 2.04(i).

          (i) If Buyer and Seller do not reach a resolution of all objections
raised in an Earn-Out Objection Notice within 30 days after Buyer has received
the Earn-Out Objection Notice, BDO Seidman shall resolve any remaining
objections. If BDO Seidman is not willing to serve as an independent arbitrator
for this purpose, then another independent accounting firm shall be selected to
serve as such by mutual agreement of Buyer and Seller. If Buyer and Seller are
unable to agree on the choice of an alternate accounting firm, they will select
an accounting firm by lot (after excluding the regular outside accounting firms
of Buyer and Seller). The accounting firm will resolve any objections set forth
in the Earn-Out Objection Notice and determine, but only to the extent any such
amounts are in dispute, the amounts to be included in the Earn-Out Statement.
The parties will provide the accounting firm, within ten days of its selection,
with a definitive statement of the position of each party with respect to each
unresolved objection and will advise the accounting firm that the parties accept
the accounting firm as the appropriate person to interpret this Agreement for
all purposes relevant to the resolution of the unresolved objections. Buyer and
Seller will provide the accounting firm with access to books and records of the
Business related to the objections. The accounting firm will have 30 days to
carry out a review of the unresolved objections and prepare a written statement
of its determination regarding each unresolved objection. The determination of
any accounting firm so selected will be set forth in writing and will be
conclusive and binding upon the parties. Buyer will revise the Earn-Out
Statement and the calculation of the Earn-Out Amount as appropriate to reflect
the resolution of any objections to the Earn-Out Statement pursuant to this
Section 2.04(i).

7

--------------------------------------------------------------------------------



          (j) If Buyer and Seller submit any unresolved objections to an
accounting firm for resolution as provided in Section 2.04(i), Buyer and Seller
will each bear their respective costs and expenses and will share equally in the
fees and expenses of the accounting firm.

          (k) Judgment upon the award rendered by the accounting firm may be
entered in and enforced by any court of competent jurisdiction.

          (l) After the calculations of the Earn-Out Amount are finally
determined pursuant to this Section 2.04, Buyer shall pay to Seller any
underpayment by wire transfer of immediately available funds to the account
designated by Seller no later than three business days after the date on which
the Earn-Out Amount is finally determined and Seller shall pay to Buyer any
overpayment by wire transfer of immediately available funds to the account
designated by Buyer no later than three business days after the date on which
the Earn-Out Amount is finally determined.

ARTICLE III

CLOSING

                    3.01    Closing

 

 

 

                    (a) Initial Closing. The initial closing of the transactions
contemplated by this Agreement (the “Initial Closing”) will take place at such
place as is mutually agreeable to Buyer and Seller, at 3:00 p.m. Central
Daylight Time on April 30, 2010 or on such other date as is mutually agreeable
to Buyer and Seller after all of the conditions to the parties’ obligations set
forth in Article VIII hereof have been satisfied (or waived by the party
entitled to the benefit of such conditions). The date on which the Initial
Closing occurs is referred to herein as the “Initial Closing Date,” and the
Initial Closing shall be deemed effective as of the close of business on the
Initial Closing Date. At the Initial Closing, Seller shall sell, transfer and
assign to Buyer, free and clear of all liens and encumbrances, and Buyer shall
purchase and acquire from Seller, all right, title and interest in and to the
Assets other than the Raw Materials Inventory.

 

 

                    (b) Final Closing. The Final Closing of the transactions
contemplated by this Agreement (the “Final Closing”) will take place at such
place as is mutually agreeable to Buyer and Seller, on the earlier of (i) 7 days
notice by Buyer or (ii) the 4-month anniversary of the Initial Closing Date. The
date on which the Final Closing occurs is referred to herein as the “Final
Closing Date,” and the Final Closing shall be deemed effective as of the close
of business on the Final Closing Date. The Initial Closing Date and Final
Closing Date are each referred to as a “Closing Date” in this Agreement. At the
Final Closing, Seller shall sell, transfer and assign to Buyer, free and clear
of all liens and encumbrances, and Buyer shall purchase and acquire from Seller,
all right, title and interest in and to the Raw Materials Inventory.

                    3.02    General Procedure. At each Closing, each party shall
deliver to the party entitled to receipt thereof the documents required to be
delivered pursuant to Article VIII hereof and such other documents, instruments
and materials (or complete and accurate copies thereof,

8

--------------------------------------------------------------------------------



where appropriate) as may be reasonably required to effectuate the intent and
provisions of this Agreement, and all such documents, instruments and materials
shall be satisfactory in form and substance to counsel for the receiving party.
The conveyance, transfer, assignment and delivery of the Assets shall be
effected by Seller’s execution and delivery to Buyer of a bill of sale
substantially in the form attached hereto as Exhibit A (the “Bill of Sale”) and
such other instruments of conveyance, transfer, assignment and delivery as Buyer
shall reasonably request to cause Seller to transfer, convey, assign and deliver
the Assets to Buyer. The assignment and assumption of the Assumed Liabilities to
Buyer shall be effected by Seller’s and Buyer’s execution of an assignment and
assumption agreement substantially in the form attached hereto as Exhibit B (the
“Assignment and Assumption Agreement”).

          3.03    Economic Results; Risk of Loss. All Interim Operating Losses
related to the Raw Materials Inventory that are not transferred until the Final
Closing Date shall be solely for Seller’s account. All risk of loss or damage to
the Raw Materials Inventory that are not transferred until the Final Closing
Date, whatever the cause therefor, during the Interim Period shall be Seller’s.
For purposes of this Agreement, “Interim Operating Losses” means all income and
loss related to the operation of the Business as it relates to the Raw Materials
Inventory during the Interim Period. For purposes of this Agreement, “Interim
Period” means the period commencing on 12:01 a.m., Central Daylight Time, on the
Initial Closing Date, and ending on 12:59 p.m., Central Daylight Time, on the
Final Closing Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

                    For purposes of this Article IV, references to Seller’s
“Knowledge” or similar qualifiers, shall mean the knowledge of the officers of
the Business, each having made diligent inquiry with respect to the matter
referenced. Seller hereby represents and warrants to Buyer that, except as set
forth in the Disclosure Schedule delivered by Seller to Buyer on the date hereof
(the “Seller Disclosure Schedule”) (which Seller Disclosure Schedule sets forth
the exceptions to the representations and warranties contained in this Article
IV under captions referencing the Sections to which such exceptions apply):

                    4.01   Incorporation; Power and Authority. Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite power and authority and all
authorizations, licenses, permits and certifications necessary to carry on its
business as now being conducted and to own, lease and use the Assets. Seller has
all necessary power and authority to execute, deliver and perform this Agreement
and each of the Related Agreements, to consummate the transactions and perform
its obligations contemplated by this Agreement and each of the Related
Agreements. Seller is duly qualified to do business as a foreign corporation in
each jurisdiction in which the nature of its business or its ownership of
property requires it to be so qualified. Seller is in full compliance with its
organizational documents.

                    4.02   Execution, Delivery; Valid and Binding Agreement. The
execution, delivery and performance of this Agreement and the other documents
and agreements contemplated by this Agreement (collectively, the “Related
Agreements”) by Seller and the

9

--------------------------------------------------------------------------------



consummation of the transactions contemplated hereby have been duly and validly
authorized by all requisite corporate authority, and no other corporate
authority is necessary to authorize the execution, delivery and performance of
this Agreement and the Related Agreements. This Agreement and the Related
Agreements have been duly executed and delivered by Seller and, assuming that
this Agreement and the Related Agreements are the valid and binding agreements
of Buyer, constitute valid and binding obligations of Seller, enforceable in
accordance with their terms, except as may be limited by bankruptcy, insolvency,
moratorium, reorganization or similar laws affecting the rights of creditors
generally and the availability of equitable remedies.

                    4.03   No Breach. The execution, delivery and performance of
this Agreement and the Related Agreements by Seller and the consummation of the
transactions contemplated hereby and thereby do not conflict with or result in
any breach of any of the provisions of, or constitute a default under, result in
a violation of, result in the creation of a right of termination or acceleration
or any lien, security interest, charge, or encumbrance upon any of the Assets or
require any authorization, consent, approval, exemption or other action by or
notice to any court or other governmental body, under the provisions of the
organizational documents of Seller or any indenture, mortgage, lease, loan
agreement or other agreement or instrument by which Seller or the Assets are
bound or affected, or any law, statute, rule or regulation or order, judgment or
decree to which Seller or the Assets are subject.

                    4.04   Governmental Authorities; Consents. Except as set
forth on Schedule 4.04, Seller is not required to submit any notice, report or
other filing with any governmental authority in connection with the execution or
delivery by it of this Agreement or the consummation of the transactions
contemplated hereby. No consent, approval or authorization of any governmental
or regulatory authority is required to be obtained by Seller in connection with
its execution, delivery and performance of this Agreement.

                    4.05   Financial Statements. The unaudited balance sheet as
of March 31, 2010 of the Business (the “Latest Balance Sheet”) and the unaudited
statements of income and cash flows of the Business for the 9-month period then
ended (such statements and the Latest Balance Sheet, the “Latest Financial
Statements”) and the unaudited balance sheet, as of June 30, 2009 (the “Last
Fiscal Year End”) and for the each of the prior fiscal year ends, of the
Business and the unaudited statements of income and cash flows of the Business
for each of the 3 years ended on the Last Fiscal Year End (collectively, the
“Annual Financial Statements”) are based upon the books and records of Seller,
have been prepared in accordance with GAAP consistently applied during the
periods indicated and present fairly the financial position, results of
operations and cash flows of the Business at the respective dates and for the
respective periods indicated.

                    4.06   Absence of Undisclosed Liabilities. With respect to
the Assets, Seller has no Liabilities or contractual obligations (whether
accrued, absolute, contingent, unliquidated or otherwise, whether due or to
become due, and regardless of when asserted) arising out of transactions or
events heretofore entered into, or any action or inaction, or any state of facts
existing, with respect to or based upon transactions or events heretofore
occurring, except as disclosed in Section 4.07 of the Seller Disclosure
Schedule.

                    4.07   No Material Adverse Changes. Since December 31, 2009,
there has been no change in the Assets that would have a Material Adverse
Effect. For the purposes of this

10

--------------------------------------------------------------------------------



Agreement, “Material Adverse Effect” shall mean any one or more events,
conditions, circumstances or conditions which result in, or may reasonably be
expected to result in, individually or in the aggregate, a material adverse
effect on the operations, affairs, financial condition, properties or prospects
of the Assets or the Business.

                    4.08   Title to Assets. Seller owns good and marketable
title to the Assets, free and clear of all liens and encumbrances. To the extent
such documents exist, Seller has delivered or made available to Buyer copies of
the title, bills of sale, or other instruments by which Seller acquired such
Assets. Upon execution and delivery by Seller of the instruments of conveyance
including the Bill of Sale, Buyer will become the true and lawful owner of, and
will receive good and marketable title to, the Assets, free and clear of all
liens and encumbrances.

                    4.09   Books and Records. The books of account of the
Business are complete and correct and have been maintained in accordance with
sound business practices. Each transaction of the Business is properly and
accurately recorded on the books and records of the Business, and each document
upon which entries in the books and records of the Business are based is
complete and accurate in all respects.

                    4.10   Inventory. Schedule 1.01(d) contains a description of
all the Assets which constitute the Inventory. The Inventory consists of items
of a quality and quantity usable and, with respect to finished goods only,
salable at normal profit levels, in each case, in the ordinary course of
business. The Inventory of finished goods is not slow-moving (as determined in
accordance with past practices), obsolete, damaged or defective, subject only to
any reserve for inventory on the face of the Latest Balance Sheet as adjusted in
the books of account of the Business for the passage of time through the
applicable Closing Date in the ordinary course of business and is merchantable
and fit for its particular use. Seller has on hand or has ordered and expects
timely delivery of such quantities of raw materials and supplies and has on hand
such quantities of work in process and finished goods as are reasonably required
(and are not in excess) to fill current orders on hand relating to the Business
in a timely manner and to maintain the manufacture and shipment of products up
to the Initial Closing Date, and thereafter in accordance with the Supply
Agreement based upon agreed levels of production.

                    4.11   Tax Matters.

                              (a) There are no liens for Taxes upon any of the
Assets. No proceedings have been commenced by any federal, state, local or
foreign agency to create any liens for Taxes upon any of the Assets. For
purposes of this Agreement, “Taxes” means all taxes, charges, fees, levies, or
other assessments, including, without limitation, all net income, gross income,
gross receipts, sales, use, ad valorem, transfer, franchise, profits, license,
withholding, payroll, employment, social security, unemployment, excise,
estimated, severance, stamp, occupation, property, or other taxes, customs
duties, fees, assessments, or charges of any kind whatsoever, including, without
limitation, all interest and penalties thereon, and additions to tax or
additional amounts imposed by any taxing authority, domestic or foreign, upon
the Business. Seller has timely and properly paid (or has had paid on its
behalf) all Taxes with respect to the Business that were due and payable on or
before the date hereof.

11

--------------------------------------------------------------------------------




 

 

 

                    (b) No deficiency for any Taxes has been proposed, asserted
or assessed against the Business that has not been resolved and paid in full. No
waiver, extension or comparable consent given by the Business regarding the
application of the statute of limitations with respect to any Taxes or any Tax
return is outstanding, nor is any request for any such waiver or consent
pending.

 

 

 

                    (c) To the Seller’s Knowledge, Seller does not expect or
anticipate the assessment of any additional Taxes on the Assets and is not aware
of any unresolved questions, claims or disputes concerning the Liability for
Taxes of the Business. There is no written dispute or claim, and to Seller’s
Knowledge, any other dispute or claim, concerning any Tax Liability of the
Business.

          4.12   Accounts Receivable. All notes and accounts receivable of
Seller relating to the Assets are reflected properly on its books of account,
are valid, have arisen from bona fide transactions in the ordinary course of
business. They are subject to no setoff or counterclaim, and are current and
collectible. Such notes and accounts receivable will be collected in accordance
with their terms (none of which is beyond 60 days) at their recorded amounts,
subject only to the reserve for bad debts on the face of the Latest Balance
Sheet as adjusted in Seller’s books of account for the passage of time through
the Closing Date in the ordinary course of business.

                    4.13    Contracts and Commitments.

 

 

 

                    (a) Schedule 1.01(f) lists the Assigned Contract. The
Assigned Contract (i) is legal, valid, binding and enforceable and in full force
and effect, (ii) will continue to be legal, binding and enforceable and in full
force and effect immediately following the applicable Closing in accordance with
the terms thereof as in effect prior to the applicable Closing, and (iii) is
assignable to Buyer without the consent of any person or entity.

 

 

 

                    (b) With respect to the Assigned Contract, Seller (i) has
performed all obligations required to be performed by it in connection therewith
and is not in breach or default, and no event has occurred which with notice or
lapse of time would constitute a breach or default or permit termination,
modification or acceleration under the Assigned Contract, (ii) is not in receipt
of any claim of default, (iii) has no present expectation or intention of not
fully performing any material obligation pursuant to the Assigned Contract, (iv)
has no knowledge of any breach or expected breach by any other party to the
Assigned Contract, and (v) has not received a written demand, or to Seller’s
knowledge oral demand, for renegotiation thereof or commenced the process of
renegotiating and terms of such contract.

 

 

 

                    (c) Prior to the date of this Agreement, Seller has made
available to Buyer a correct and complete copy of the Assigned Contract,
together with all amendments, waivers or other changes thereto.

                    4.14    Intellectual Property Rights.

                               (a) Schedule 1.01(a) describes all of the
Intellectual Property owned by, licensed to or otherwise controlled by Seller in
connection with the Assets, or used in,

12

--------------------------------------------------------------------------------



developed for use in, or necessary for, the Business, and identifies each
license, agreement, or other permission which Seller has granted to any third
party with respect to any of the Intellectual Property. Seller has delivered to
Buyer correct and complete copies of all service marks, trade names, trade dress
and other designators of origin, registrations and applications for internet
domain names and uniform resource locators, copyright registrations and
applications, licenses, sublicenses, agreements, and permissions (as amended to
date) relating to the Intellectual Property related to the Assets.

                    (b) Seller owns or has the exclusive right to use pursuant
to license, sublicense, agreement or permission all of the Intellectual
Property.

 

 

 

                    (i)          With respect to each item of the Intellectual
Property which Seller owns, Seller solely possesses all right, title and
interest in and to the item, free and clear of any lien or encumbrance. Seller
is the official and sole owner of record of all registered Intellectual
Property. No owned Intellectual Property has been infringed by any person or
entity. Seller owns all of the Intellectual Property developed by its current
and former employees and independent contractors during the period of their
employment or within the scope of their contracting or consulting relationship,
as the case may be, with Seller and no such person has any claim with respect to
any of the Intellectual Property. All owned Intellectual Property is valid and
enforceable, and no person or entity has asserted that any owned Intellectual
Property is invalid or not enforceable.

 

 

                    (ii)          All registrations relating to the Intellectual
Property are in full force and effect, and all actions required to keep such
registrations pending or in effect or to provide full available protection of
registered Intellectual Property or the Intellectual Property for which a
registration is pending, including payment of filing, examination, annuity, and
maintenance fess and filing of renewals, statements of use or working,
affidavits of incontestability and other similar actions, have been taken, and
no such Intellectual Property is the subject of any interference, opposition,
cancellation, nullity, re-examination or other proceeding placing in question
the validity or scope of such rights. All products covered by registered
Intellectual Property and all usages of registered Intellectual Property have
been marked with the appropriate patent, trademark, or other marking required or
desirable to maximize available damage awards.

 

 

                    (iii)          Each item of the Intellectual Property owned
immediately prior to the Closing hereunder will be owned by Buyer on the same
terms and conditions immediately subsequent to the Closing. Seller has taken
commercially reasonable actions to maintain and protect each item of the
Intellectual Property that it owns or uses.

                    (c) The documentation relating to all trade secrets listed
in Schedule 1.01(a) is current, accurate and sufficient in detail and content to
identify and explain such trade secrets and to allow their full and proper use
without reliance on the knowledge or memory of any individual. All reasonable
precautions have been taken to

13

--------------------------------------------------------------------------------




 

 

 

protect the secrecy, confidentiality and value of the trade secrets and all
other proprietary information used by Seller including the implementation and
enforcement of policies requiring each employee or independent contractor who
has access to trade secrets to execute proprietary information and
confidentiality agreements substantially in a standard form, and each current
and former employee and independent contractor of Seller has executed such an
agreement. There has been no breach or other violation of such agreements.
Seller has an unqualified right to use all trade secrets and other proprietary
information currently used in its business, subject to any contract relating to
licensed-in Intellectual Property. No such trade secret or other proprietary
information is part of the public knowledge or literature, and no trade secret
or other proprietary information has been used, divulged or appropriated either
for the benefit of any person other than Seller or to the detriment of Seller.

 

 

 

                    (d) Seller has not taken action, or failed to take an
action, that might have the effect of estopping or otherwise limiting its right
to enforce owned Intellectual Property against any person.

 

 

 

                    (e) With respect to the Assets or the Business or any
component of any of the Assets or the Business, Seller has not infringed,
misappropriated or otherwise violated any intellectual property right
(including, but not limited to, patent, copyright, trademark, service mark,
trade names, trade dress, trade secret, or know-how right) of any third-party,
and Seller has not received any notice of any infringement, misappropriation or
violation by Seller of any such intellectual property right of any third-party.
No infringement, misappropriation or violation of any intellectual property
right of a third-party has occurred or will occur with respect to the Assets or
the Business or any component of any of the Assets or the Business.

 

 

 

                    (f) All software that is listed in Schedule 1.01(a) is owned
by Seller or is subject to a current license agreement that covers all use of
such software as the business relating to the Business is conducted. Seller has
the right to use such software as it is being used in the business relating to
the Business, without any conflict with the rights of others. Seller is not in
breach of any license to, or license of, any such software. Seller does not use,
rely on or contract with any person or entity to provide service bureau,
outsourcing or other computer processing services to Seller, in lieu of or in
addition to its use of such software. Following the Closing, Buyer will have
sufficient rights to all necessary software to operate the business relating to
the Business as it is conducted.

                    4.15   Litigation. No Litigation is pending, including
product liability claims, or, to the knowledge of Seller, threatened against the
Business, at law or in equity, and there is no reasonable basis known to Seller
for any of the foregoing. The Business is not subject to any outstanding
governmental order. Seller has not received any opinion or legal advice to the
effect that Seller is exposed from a legal standpoint to any Liability or
disadvantage which may be material to the Assets. For purposes of this
Agreement, “Litigation” means any suit, charge, complaint, claim, action,
grievance, arbitration, mediation, investigation, proceeding or litigation
(whether civil, criminal, administrative or investigative).

14

--------------------------------------------------------------------------------



                    4.16   Regulatory Compliance.

 

 

 

                    (a) Seller has no Knowledge of any actual or threatened
enforcement action or investigation by the Food and Drug Administration (the
“FDA”) or any other Governmental Entity that has jurisdiction over the
operations of the Business. Seller does not have any Knowledge or reason to
believe that the FDA or any other Governmental Entity is considering such
action. The operation of the Business of Seller, including the manufacture,
import, export, testing, development, processing, packaging, labeling, storage,
marketing, sales and distribution of the products of the Business is, and at all
times has been, in material compliance with all applicable laws and Permits of
the Business.

 

 

 

                    (b) All Permits required to be filed with, maintained for or
furnished to the FDA and all material Permits required to be filed with,
maintained for or furnished to any other Governmental Entity by the Business or,
to Seller’s Knowledge, any Business Partner, have been so filed, maintained or
furnished by Seller, and the Business Partners, as applicable. All such reports,
documents, claims and notices were complete and accurate in all material
respects on the date filed or furnished (or were corrected in or supplemented by
a subsequent filing), such that no liability exists with respect to such filing,
and remain complete and accurate.

 

 

 

                    (c) Neither the Business nor, to Seller’s Knowledge, any
Business Partner, has, received any FDA Form 483, notice of adverse finding,
Warning Letters, untitled letters or other correspondence or notice from the
FDA, or other Governmental Entity (i) alleging or asserting noncompliance with
any applicable laws or Permits and Seller has no Knowledge or reason to believe
that the FDA or any other Governmental Entity is considering such action or (ii)
contesting the investigational device exemption, pre-market clearance or
approval of, the uses of or the labeling or promotion of any Medical Devices.
The Business has not had any product or manufacturing site subject to a
Governmental Entity (including the FDA) shutdown or import or export
prohibition, nor received any FDA Form 483 or other Governmental Entity notice
of inspectional observations, “warning letters,” “untitled letters,” or,
requests or requirements to make changes to the Business’ products that, if not
complied with, would reasonably be expected to result in a material liability to
the Business, or similar correspondence or notice from the FDA or Governmental
Entity in respect of the Business and alleging or asserting noncompliance with
any applicable laws, Business Permits or such requests or requirements of a
Governmental Entity and, to Seller’s Knowledge, neither the FDA nor any
Governmental Entity is considering such action.

 

 

 

                    (d) No Permit issued to the Business or, to Seller’s
Knowledge, to any Business Partner, by the FDA or any other Governmental Entity
has been limited, suspended, modified or revoked and Seller has no Knowledge or
reason to believe that the FDA or any other Governmental Entity is considering
such action.

 

 

 

                    (e) To Seller’s Knowledge, all preclinical animal testing
and trials and all clinical trials and studies being funded or conducted by, or
at the request, or on behalf of the Business or a Business Partner are listed on
Section 4.16 of the Seller Disclosure Schedule and true, complete, accurate and
up-to-date documentation relating or pertaining to such clinical trials and
studies, including but not limited to clinical trial

15

--------------------------------------------------------------------------------




 

 

 

agreements, consulting agreements, monitoring agreements and the like, have been
provided to Buyer and all such clinical trials, studies and preclinical
activities have been conducted in material compliance with experimental
protocols, procedures and controls, accepted professional scientific standards
and applicable law. To Seller’s Knowledge, the descriptions of the studies,
tests and preclinical and clinical trials listed on Section 4.16 of the Seller
Disclosure Schedule including the related results and regulatory status are
accurate and complete in all material respects. To the Seller’s Knowledge, each
such study conducted by or on behalf of the Business with respect to the
Business’ products has been conducted or is being conducted such that the
resulting data was or will be acceptable for use in the Business’ past or
anticipated regulatory filings, and there is nothing included in such data
currently in existence that would cause any such regulatory submission to be
disallowed or delayed or that would indicate that the relevant product will not
perform as intended. Seller has not received any written notices, correspondence
or other communication from the FDA or any other Governmental Entity requiring
the termination, suspension or material modification of any clinical trials
conducted by, or on behalf of, the Business or in which the Business has
participated and Seller has no Knowledge or reason to believe that the FDA or
any other Governmental Entity is considering such action. To the Seller’s
Knowledge, the Regulatory Data is full and complete in all necessary respects
and nothing in such Regulatory Data is false or misleading in any material
respect. All Regulatory Data, including, but not limited to, all information
about any product adverse effects, in the possession or control of Seller has
been provided to Buyer. The Regulatory Data: (i) has been obtained and compiled
in accordance with all material requirements and procedures of the FDA or other
Governmental Entity; and (ii) does not contain any information that will render
products as “adulterated” or “misbranded” under the Federal Food, Drug, and
Cosmetic Act or similar law of any foreign Governmental Entity. To the Seller’s
Knowledge, there is nothing in the Regulatory Data that would cause any
regulatory submission to be disallowed or delayed.

 

 

 

                    (f) Each product or product candidate subject to the Federal
Food, Drug and Cosmetic Act (including the rules and regulations of the FDA
promulgated thereunder, the “FDCA”) or, to Seller’s Knowledge, comparable laws
in any non-U.S. jurisdiction, that has been developed, manufactured, test
distributed or marketed by or on behalf of the Business (each such product or
product candidate, a “Medical Device”), is being or has been developed,
manufactured, tested, distributed and marketed in compliance with all applicable
requirements under the FDCA and, to Seller’s Knowledge, comparable laws in any
non-U.S. jurisdiction, including those relating to investigational use,
pre-market clearance or approval, registration and listing, good manufacturing
practices, good clinical practices, good laboratory practices, labeling,
advertising, record keeping and filing of required reports. None of the Medical
Devices are “adulterated” or “misbranded” under the FDCA or, to Seller’s
Knowledge, similar law of any foreign Governmental Entity. All Medical Devices
have received a pre-market clearance and may be lawfully placed into commerce
and sold as they are currently manufactured. In addition, the Business and, to
Seller’s Knowledge, the Business Partners, are in material compliance with all
other applicable FDA requirements and all other applicable laws. Seller
maintains complete documentation showing that components supplied to the
Business are manufactured in accordance with the Business’

16

--------------------------------------------------------------------------------




 

 

 

specifications therefor. The processes used to produce the Business’ products
are completely and accurately described in documents maintained by the Business,
and such documents have been made available to the Buyer. Such processes are
adequate to ensure that commercial quantities of the Business’ products will
conform to the specifications established therefor and will be (i) of
merchantable quality, (ii) salable in the ordinary course of business at
prevailing market prices, (iii) free from defects in design, material and
workmanship, and (iv) suitable for their intended purposes and efficacy levels.

 

 

 

                    (g) Seller and/or Parent is/are the sole and exclusive owner
of all Permits, including without limitation all pre-market clearances,
necessary to sell, market and distribute the Medical Devices. Seller has not
previously sold or transferred in any manner, in whole or in part, directly or
indirectly, any of the Permits necessary to sell the Medical Devices, including
without limitation pre-market clearances for the Medical Devices. Seller will
transfer all such Permits to Buyer at the Initial Closing.

 

 

 

                    (h) Seller has not either voluntarily or involuntarily
initiated, conducted or issued, or caused to be initiated, conducted or issued,
any recall, field notifications, field corrections, market withdrawal or
replacement, safety alert, warning, “dear doctor” letter, investigator notice,
safety alert or other notice or action relating to an alleged lack of safety,
efficacy or regulatory compliance of any Business product. Seller is not aware
of any facts which are reasonably likely to cause (1) the recall, market
withdrawal or replacement of any product sold or intended to be sold by the
Business; (2) a change in the marketing classification or a material change in
the labeling of any such products, or (3) a termination or suspension of the
marketing of such products.

 

 

 

                    (i) Seller has not received any written notice that the FDA
or any other Governmental Entity has (i) commenced, or threatened to initiate,
any action to withdraw its investigational device exemption, pre-market
clearance or pre-market approval or request the recall of any Medical Device,
(ii) commenced, or threatened to initiate, any action to enjoin manufacture or
distribution of any Medical Device or (iii) commenced, or threatened to
initiate, any action to enjoin the manufacture or distribution of any Medical
Device produced at any facility where any Medical Device is manufactured,
tested, processed, packaged or held for sale.

 

 

 

                    (j) The Business is and at all times has been in compliance
with federal or state criminal or civil laws (including the federal
Anti-Kickback Statute (42 U.S.C. §1320a-7(b)), Stark law (42 U.S.C. §1395nn),
False Claims Act (42 U.S.C. §1320a-7b(a)), Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. §1320d et seq., and any comparable state
or local laws), any federal Civil Money Penalties Statute and, in each case, any
similar or comparable state or local laws as well as the regulations promulgated
pursuant to such laws, or which are cause for civil or criminal penalties or
mandatory or permissive exclusion from Medicare (Title XVIII of the Social
Security Act), Medicaid (Title XIX of the Social Security Act) or any other
state or federal health care program (each, a “Program”). There is no Litigation
threatened against Seller, that could reasonably be expected to result in its
exclusion from participation in any Program or other third party payment
programs in which the Business participates. Seller has not

17

--------------------------------------------------------------------------------




 

 

 

been sanctioned within the meaning of Social Security Act Section 1128A or any
amendments thereof or debarred, excluded or suspended from participation in any
federal or state health care program. In addition, neither Seller nor any of its
affiliates have been debarred or convicted of a crime for which a person or
entity can be debarred under 21 U.S.C. § 335a, nor have they been threatened to
be debarred or indicted for a crime or otherwise engaged in conduct for which a
person or entity can be debarred.

 

 

 

                    (k) Seller has made available to Buyer copies of any written
complaints received from employees, independent contractors, vendors, physicians
or any other person asserting that the Business has violated any applicable law.
As of the date hereof, (i) Seller is not a party to a corporate integrity
agreement with the United States Department of Health and Human Services Office
of Inspector General that relate to the Business, (ii) the Business has no
reporting obligations pursuant to any settlement agreement entered into with any
Governmental Entity, (iii) the Business has not been subject to any government
payor program investigation conducted by any Governmental Entity except with
respect to individual claims for reimbursement in the ordinary course of
business, (iv) Seller has not been a defendant in any qui tam or other
litigation under the federal False Claims Act pertaining to the Business and (v)
within the past six years, Seller has not been served with or received any
written search warrant, subpoena, civil investigative demand or contact letter
from any Governmental Entity pertaining to the Business.

 

 

 

                    (l) Seller has delivered to Buyer complete and accurate
written documentation of the processes and procedures used or necessary to
manufacture the Business products (the “Manufacturing Documentation”). The
manufacture of the products of the Business by Seller is being conducted in
compliance in all material respects with all applicable laws including the FDA’s
Quality Systems Regulation at 21 CFR Part 820 for products sold in the United
States, and the respective counterparts thereof promulgated by Governmental
Entities in countries outside the United States.

 

 

 

                    (m) Seller is not the subject of any pending or, to Seller’s
Knowledge, threatened, investigation in respect of the Business or the Business
products, by the FDA pursuant to its “Fraud, Untrue Statements of Material
Facts, Bribery, and Illegal Gratuities” Final Policy set forth in 56 Fed. Reg.
46191 (September 10, 1991) and any amendments thereto. To Seller’s Knowledge,
neither Seller, nor any officer, employee or agent of Seller, nor any other
person acting on their behalf, has directly or indirectly, given or agreed to
give any gift or similar benefit to any customer, supplier, governmental
employee or other person who is or may be in a position to help or hinder the
Business (or assist the Business in connection with any actual or proposed
transaction) in violation of any applicable law.

 

 

 

4.17    Insurance.

                               (a) Seller has at all times maintained insurance
relating to the Business and covering all forms of insurance customarily
obtained by businesses in the same industry. Such insurance (i) is in full force
and effect and (ii) provides adequate

18

--------------------------------------------------------------------------------




 

 

 

insurance coverage for the activities of the Business. Section 4.17 of the
Seller Disclosure Schedule lists each policy of insurance in effect.

 

 

 

                    (b) Section 4.17 of the Seller Disclosure Schedule lists by
year for the current policy year and each of the two preceding policy years a
summary of the loss experience of the Business under each policy involving any
claim in excess of $50,000, setting forth (i) the name of the claimant, (ii) a
description of the policy by insurer, type of insurance and period of coverage
and (iii) the amount and a brief description of the claim.

                    4.18    Warranties. Section 4.18 of the Seller Disclosure
Schedule summarizes all claims outstanding, pending or, to the knowledge of
Seller, threatened for breach of any warranty relating to any products
incorporating the Business sold by Seller prior to the date hereof. The
description of Seller’s product warranties related to the Business set forth
under Section 4.18 of the Seller Disclosure Schedule is correct and complete.
None of the products incorporating the Business has been the subject of any
claim alleging that such products are defective, or any product recall or return
(whether voluntary or involuntary).

                    4.19    Compliance with laws; Permits.

 

 

 

                    (a) Seller and its officers, directors, shareholders, agents
and employees have complied with all applicable laws, regulations, governmental
orders, and other requirements relating to the Assets and the Assumed
Liabilities, and to which Seller may be subject, including, but not limited to,
federal, state, local and foreign laws, ordinances, rules, regulations and other
requirements pertaining to product labeling and consumer products safety, and no
claims have been filed against Seller alleging a violation of any such laws,
regulations or other requirements and Seller has not received any notice
asserting that it is not so in compliance. Seller is not relying on any
exemption from or deferral of any law, regulation, governmental order, other
requirement, or governmental authorization that would not be available to Buyer
after the applicable Closing.

 

 

 

                    (b) Seller and/or Parent has, in full force and effect, all
Permits. A true, correct and complete list of all the Permits is set forth in
Schedule 1.01(g), with an indication as to whether each Permit is assignable to
Buyer. Seller has conducted the business relating to the Business in compliance
with the terms and conditions of the Permits. Seller will transfer all Permits
to Buyer at the Initial Closing.

                    4.20    Direct Customer List. Exhibit 4.20 sets forth the
identity of each direct customer of the Business, the name of the primary
contact at each such customer, product champions and other product users (in
each case to the extent available), the products sold to each such customer and
the price at which such products were sold. The list of customers on Exhibit
4.20 corresponds to the list of Business customer numbers that is set forth on
Exhibit 4.20.1.

                    4.21    Distributor Customer List. Exhibit 4.21 sets forth
the identity of each customer that is a distributor for the Business, the
products sold to each such customer for the 27-month period prior to Closing and
the price at which such products were sold for the 27-

19

--------------------------------------------------------------------------------



month period prior to Closing. Such pricing of the products corresponds to the
sales tracing reports entitled “Independent Medical Associates Sales Analysis
Item Number Report,” a sample of which was provided to Buyer on April 23, 2010.

                    4.22    Brokerage. Except for the commission payable by
Seller to Gravitas Healthcare Partners, LLC, no third party shall be entitled to
receive any brokerage commissions, finder’s fees, fees for financial advisory
services or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement or agreement made by or
on behalf of Seller.

                    4.23    Availability of Documents. Seller has delivered to
Buyer correct and complete copies of the items referred to in the Seller
Disclosure Schedule or in this Agreement (and in the case of any items not in
written form, a written description thereof).

                    4.24    Solvency.

 

 

 

                    (a) Seller is not insolvent and will not be rendered
insolvent by any of the transactions contemplated by this Agreement. As used in
this Section 4.23, “insolvent” means that the sum of the debts and other
probable liabilities of Seller exceeds the present fair saleable value of its
assets.

 

 

 

                    (b) Immediately after giving effect to the consummation of
the transactions contemplated by this Agreement, (i) Seller will be able to pay
its liabilities as they become due in the usual course of its business; (ii)
Seller will not have unreasonably small capital with which to conduct its
present or proposed business; (iii) Seller will have assets (calculated at fair
market value) that exceed its liabilities; (iv) taking into account all pending
and threatened litigation, final judgments against Seller in actions for money
damages are not reasonably anticipated to be rendered at a time when, or in
amounts such that, Seller will be unable to satisfy any such judgments promptly
in accordance with their terms (taking into account the maximum probable amount
of such judgments in any such actions and the earliest reasonable time at which
such judgments might be rendered) as well as all other obligations of Seller;
and (v) the cash available to Seller, after taking into account all other
anticipated uses of the cash, will be sufficient to pay all such debts and
judgments promptly in accordance with their terms.

                    4.25    Disclosure. Neither this Agreement, the Related
Agreements, the Exhibits hereto, any of the documents delivered by or on behalf
of Seller pursuant to Article VIII hereof, nor the Seller Disclosure Schedule
(collectively, the “Seller Documents”), taken as a whole, contain any untrue
statement of a material fact regarding the Assets or the Assumed Liabilities or
any of the other matters dealt with in this Article IV relating to Seller or the
transactions contemplated by this Agreement. Seller Documents, taken as a whole,
do not omit any material fact necessary to make the statements contained herein
or therein, in light of the circumstances in which they were made, not
misleading, and there is no fact relating to the Assets or Assumed Liabilities
which has not been disclosed to Buyer of which any shareholder, officer or
manager of Seller is aware which would have a Material Adverse Effect.

20

--------------------------------------------------------------------------------



ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

                    Buyer hereby represents and warrants to Seller that:

                    5.01     Incorporation and Power. Buyer is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Minnesota, with the requisite corporate power and authority to enter
into this Agreement and perform its obligations hereunder.

                    5.02     Execution, Delivery; Valid and Binding Agreement.
The execution, delivery and performance of this Agreement and the Related
Agreements by Buyer and the consummation of the transactions contemplated hereby
and thereby have been duly and validly authorized by all requisite corporate
action, and no other corporate proceedings on its part are necessary to
authorize the execution, delivery or performance of this Agreement and the
Related Agreements. This Agreement and the Related Agreements have been duly
executed and delivered by Buyer and, assuming that this Agreement and the
Related Agreements are the valid and binding agreements of Seller, constitute
the valid and binding obligations of Buyer, enforceable in accordance with their
terms, except as may be limited by bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
the availability of equitable remedies.

                    5.03     Authority, No Breach. Buyer has the requisite
corporate power and authority to execute and deliver this Agreement and each of
the Related Agreements and to perform its obligations hereunder and thereunder.
The execution, delivery and performance of this Agreement and the Related
Agreements by Buyer and the consummation by Buyer of the transactions
contemplated hereby and thereby do not conflict with or result in any breach of
any of the provisions of, constitute a default under, result in a violation of,
result in the creation of a right of termination or acceleration or any lien,
security interest, charge or encumbrance upon any assets of Buyer, or require
any authorization, consent, approval, exemption or other action by or notice to
any court or other governmental body, under the provisions of the Certificate of
Incorporation or Bylaws of Buyer or any indenture, mortgage, lease, loan
agreement or other agreement or instrument by which Buyer or its assets are
bound or affected, or any law, statute, rule or regulation or order, judgment or
decree to which Buyer or its assets is subject.

                    5.04     Governmental Authorities; Consents. Buyer is not
required to submit any notice, report or other filing with any governmental
authority in connection with the execution or delivery by it of this Agreement
or the consummation of the transactions contemplated hereby. No consent,
approval or authorization of any governmental or regulatory authority or any
other party, person, or entity is required to be obtained by Buyer in connection
with its execution, delivery and performance of this Agreement or the
transactions contemplated hereby.

                    5.05     Brokerage. No third party shall be entitled to
receive any brokerage commissions, finder’s fees, fees for financial advisory
services or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement or agreement made by or
on behalf of Buyer.

21

--------------------------------------------------------------------------------



ARTICLE VI

COVENANTS OF SELLER

 

 

 

          6.01    Conduct Relating to the Assets

 

 

                     (a) In connection with the Raw Materials Inventory, Seller
agrees that, from the date hereof until the Final Closing Date, without the
prior written consent of Buyer:


 

 

 

                    (i)     Seller shall not take any action with respect to the
Raw Materials Inventory except on an arm’s-length basis and in accordance with
all applicable laws, rules and regulations and in accordance with the terms and
conditions of the Supply Agreement;

 

 

 

                    (ii)     Seller shall manage the Raw Materials Inventory
levels in accordance with the terms and conditions of the Supply Agreement;

 

 

 

                    (iii)     Seller shall not, directly or indirectly, sell,
pledge, dispose of or encumber any of the Raw Materials Inventory;

 

 

 

                    (iv)     Seller will not enter into any contract relating to
the Raw Materials Inventory that would have been an Assigned Contract if such
contract had been in effect on the date of this Agreement;

 

 

 

                    (v)     Seller shall not cancel or terminate its current
insurance policies covering the Raw Materials Inventory, or cause any of the
coverage thereunder to lapse, unless simultaneously with such termination,
cancellation or lapse, replacement policies providing coverage equal to or
greater than the coverage under the canceled, terminated or lapsed policies are
in full force and effect; and


 

 

 

                     (b) Seller shall: (A) use all reasonable efforts to
preserve intact the Raw Materials Inventory until used in production and
manufacturing; (B) not intentionally take any action which would render, or
which reasonably may be expected to render, any representation or warranty made
by it in this Agreement with respect to the Raw Materials Inventory untrue at
the Final Closing; and (C) notify Buyer of any emergency or other change in the
normal course of the business and of any governmental or third party complaints,
investigations or hearings (or communications indicating that the same may be
contemplated) relating to the Raw Materials Inventory.

                    6.02    Consents, Approvals, Filings. As promptly as
practicable after the execution of this Agreement, Seller agrees that it shall
diligently and in good faith assist Buyer, using commercially reasonable
efforts, in obtaining all consents, approvals, filings and submissions required
from any third parties, regulatory or judicial bodies, or under any laws or
regulations applicable to the Assets for the consummation of the transactions
contemplated hereby. Seller will coordinate and cooperate with Buyer in
exchanging such information, will not make any such filing without providing to
Buyer a final copy thereof for its review and consent at least two full business
days in advance of the proposed filing and will provide such reasonable
assistance as Buyer may request in connection with all of the foregoing.

22

--------------------------------------------------------------------------------



                    6.03     No Negotiations, etc. From and after the date of
this Agreement until the Final Closing, Seller shall not, directly or
indirectly, through any officer, director, agent or otherwise, solicit, initiate
or encourage submission of any proposal or offer from any person or entity
(including any of its or their officers or employees) relating to any
liquidation, license, acquisition or purchase of any of the Raw Materials
Inventory, any equity interest relating to the business relating to the Business
or Raw Materials Inventory or any sale of the equity interests of Seller, or
other similar transaction or business combination involving the Assets or the
business relating to the Business (each, a “Competing Transaction”) or
participate in any negotiations or discussions regarding a Competing
Transaction, or furnish to any other person or entity any information, or
otherwise cooperate in any way, with respect to a possible Competing Transaction
or assist or participate in, facilitate or encourage, any effort or attempt by
any other person or entity to do or seek a possible Competing Transaction.
Seller shall promptly notify Buyer if any proposal or offer, or any inquiry from
or contact with any person or entity with respect to a possible Competing
Transaction is made and shall promptly provide Buyer with such information
regarding such proposal, offer, inquiry or contact as Buyer may request.

                    6.04     Updates of Seller Disclosure Schedule. From and
after the date of the Initial Closing Date until the Final Closing Date, Seller
shall promptly notify Buyer by written update to the Seller Disclosure Schedule
(a) if any representation or warranty made by Seller in this Agreement, as such
representation or warranty relates to the Raw Materials Inventory, was when
made, or has subsequently become, untrue in any material respect, (b) of the
occurrence or non-occurrence of any event, the occurrence or non-occurrence of
which may cause any condition to the obligations of any party hereto to effect
the transactions contemplated by this Agreement not to be satisfied or (c) of
the failure of Seller to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by Seller pursuant to this Agreement
which would be likely to result in any condition to the obligations of any party
hereto to effect the transactions contemplated hereby not to be satisfied. The
delivery of any notice pursuant to this Section 6.05 shall not cure any breach
of any representation or warranty requiring disclosure of such matter prior to
the date of this Agreement or otherwise limit or affect the rights of, or the
remedies available to, Buyer.

                    6.05     Use of Name. Except as may be expressly permitted
pursuant to the terms of the Supply Agreement, Seller agrees not to use any mark
transferred to Buyer under Section 1.01(a)(ii) after the Initial Closing Date.

                    6.06     Conditions. Seller take all commercially reasonable
actions necessary or desirable to cause the conditions set forth in Section 8.01
to be satisfied and to consummate the transactions contemplated herein as soon
as reasonably possible after the satisfaction thereof and in any event prior to
the applicable Closing Date.

                    6.07     Tax Matters. All Taxes imposed in connection with
the transfer and sale of the Assets shall be borne by Seller, provided that
Buyer shall be responsible for any use taxes in connection with its use of the
Assets after the applicable Closing.

                    6.08     Protection of Trade Secrets, Know-How and Other
Confidential Information. Except as permitted or directed by Buyer, Seller shall
not, and shall use its best efforts to cause Seller’s employees and affiliates
to not, divulge, furnish or make accessible to

23

--------------------------------------------------------------------------------



anyone or use in any way any confidential or proprietary knowledge or
information relating to the Business or the Assets, whether developed by Seller
or by others, concerning any trade secrets, confidential or secret designs,
processes, formulae, products or future products, plans, devices or material
(whether or not patented or patentable) directly or indirectly useful in any
aspect for any of the Assets, any customer or supplier lists relating to the
Assets, any confidential or secret development or research work relating to the
Assets, any clinical research, data, or information, or any other confidential
information or secret aspects of the Assets. Seller acknowledges that the
above-described knowledge or information constitutes a unique and valuable asset
of the Assets, and that any disclosure or other use of such knowledge or
information by Seller would be wrongful and would cause irreparable harm to
Buyer. Seller will refrain from any acts or omissions that would reduce the
value of such knowledge or information to Buyer.

                    6.09     Noncompetition.

 

 

 

                    (a) For three (3) years after the Initial Closing Date (the
“Restricted Period”), Seller shall not and shall cause Seller’s affiliates not
to, directly or indirectly, engage in, and shall use its best efforts to ensure
that none of its officers, employees (excluding Michael O’Donnell) or directors
directly or indirectly engage in, any Competitive Business (as defined below),
whether in existence now or at any time in the future, in any manner or capacity
(e.g., as an advisor, principal, agent, partner, officer, director, stockholder,
consultant, member of any association or otherwise). A “Competitive Business”
shall mean any business or venture that researches, designs, develops, creates,
markets, distributes, or licenses or sells accessories, devices, systems,
software, products, or services that compete, directly or indirectly, with the
Business. The services provided by Seller to Buyer under the Supply Agreement
shall not be considered a Competitive Business for purposes of this Section
6.09.

 

 

 

                    (b) Seller will not, directly or indirectly, assist or
encourage any other person or entity in carrying out, directly or indirectly,
any activity that would be prohibited by the above provisions of Sections 6.09
or 6.10 if such activity were carried out by Seller, either directly or
indirectly. In particular, Seller agrees that it will not, directly or
indirectly, induce any employee of Seller or Buyer to carry out, directly or
indirectly, any such activity.

 

 

 

                    (c) Seller agrees that the restrictions and agreements
contained in Sections 6.09 or 6.10 are reasonable and necessary to protect the
legitimate interests of Buyer and that any violation of Sections 6.09 or 6.10
will cause substantial and irreparable harm to Buyer that would not be
quantifiable and for which no adequate remedy would exist at law and accordingly
injunctive relief shall be available for any violation of Sections 6.09 or 6.10.

 

 

 

                    (d) If the duration or extent of business activities covered
by Sections 6.09 or 6.10 are in excess of what is valid and enforceable under
applicable law, then such provisions shall be construed to cover only the
greatest duration or activities that are valid and enforceable. Seller
acknowledges the uncertainty of the law in this respect and expressly stipulates
that this Agreement be given the construction which renders its

24

--------------------------------------------------------------------------------




 

 

 

provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law. The parties intend these
provisions to be deemed to be a series of separate covenants, one for each and
every state of the United States of America, and each and every political
subdivision of each and every country outside the United States of America where
these provisions is intended to be in effect.

 

 

 

                    (e) Ownership, as a passive investment, in the aggregate of
less than 1% of the outstanding shares of capital stock of any corporation
listed on a national securities exchange or publicly traded on any nationally
recognized over-the-counter market shall not constitute a breach of Section
6.09(a).

                    6.10     Agreement Not to Solicit. Excepting Roger Edens,
during the Restricted Period, Seller shall not (i) directly or indirectly
attempt to hire away any then-current employee of Buyer or any of its affiliates
or to persuade any such employee to leave employment with Buyer or any of its
affiliates or (ii) directly or indirectly solicit, divert, or take away, or
attempt to solicit, divert or take away, the business of any person with whom
Buyer or the Business has established or is actively seeking to establish a
business or customer relationship.

                    6.11     IMA Agreement. Seller will use its best efforts to
reach an agreement with IMA regarding the balance of the inventory of Seller
held by IMA at the Initial Closing. On or prior to May 4, 2010, Seller shall
offer to purchase such remaining inventory of Seller from IMA on the terms and
conditions set forth on Schedule 6.11 attached hereto. On or prior to May 7,
2010, Seller shall either (i) sell to Buyer at the Supply Agreement pricing as
reflected on Exhibit F plus freight the inventory purchased from IMA pursuant to
this Section 6.11 or (ii) pay to Buyer a penalty equal to $350 per box of
inventory of Seller that is still in the possession of IMA at Closing. Seller
will calculate for Buyer the amount of Seller’s inventory that is still in the
possession of IMA at the Initial Closing by reconciling the amount of Seller’s
inventory sold to IMA with the sales tracing reports entitled “Independent
Medical Associates Sales Analysis Item Number Reports” that were provided to
Seller from IMA.

                    6.12     Cooperation and Exchange of Information.

 

 

 

                      (a) Buyer shall have the right for a period of seven years
following the Initial Closing Date to have reasonable access to review such
books, records and accounts, including financial and tax information,
correspondence, production records, and other records of Seller relating to the
Assets and Assumed Liabilities for the limited purposes of complying with its
obligations under applicable laws and regulations, including financial reporting
obligations, in all cases to the extent such books, records and accounts have
not been destroyed in accordance with Seller’s document retention policy. Except
in accordance with Seller’s document retention policy, Seller shall not destroy
any such books, records or accounts retained by it without first providing Buyer
with the opportunity to obtain or copy such books, records, or accounts. For a
period of seven years following the Initial Closing Date, Seller shall provide
Buyer with such cooperation and information as Buyer reasonably may request of
Seller pursuant to this Section 6.12, including but not limited to making its
employees available on a mutually

25

--------------------------------------------------------------------------------




 

 

 

convenient basis to provide explanation of any documents or information provided
hereunder.

 

 

 

                    (b) Promptly upon request by Buyer made at any time during
the seven-year period following the Initial Closing Date, Seller shall authorize
the release to Buyer of all files pertaining to the Assets or Assumed
Liabilities held by any federal, state, county or local authorities, agencies or
instrumentalities.

 

 

 

                    (c) Seller shall provide Buyer with such cooperation and
information as Buyer reasonably may request of Seller in order for Buyer to
prepare financial statements to comply with financial reporting obligations at
any time at or after the Initial Closing.

                    6.13     Insurance Coverage. From and after the Initial
Closing Date and for five years thereafter, Seller shall have and maintain in
effect, at Seller’s sole cost, the following insurance relating to Seller’s past
operation of the Business: Commercial General Liability Insurance and Products
Liability Insurance for each occurrence of bodily injury and property damage, in
an amount of not less than $5,000,000.00 for each such policy.

ARTICLE VII

COVENANTS OF BUYER

                    7.01     Regulatory Filings. As promptly as practicable
after the execution of this Agreement, Buyer shall make or cause to be made all
filings and submissions under any laws or regulations applicable to Buyer for
the consummation of the transactions contemplated herein. Buyer will coordinate
and cooperate with Seller in exchanging such information, will not make any such
filing without providing to Seller a final copy thereof for its review and
consent at least two full business days in advance of the proposed filing and
will provide such reasonable assistance as Seller may request in connection with
all of the foregoing.

                    7.02     Conditions. Buyer shall take all commercially
reasonable actions necessary or desirable to cause the conditions set forth in
Section 8.02 to be satisfied and to consummate the transactions contemplated
herein as soon as reasonably possible after the satisfaction thereof and in any
event prior to the applicable Closing Date.

ARTICLE VIII

CONDITIONS TO CLOSING

                    8.01     Conditions to Buyer’s Obligations.

 

 

 

                     (a) The obligation of Buyer to consummate the transactions
contemplated by this Agreement is subject to the satisfaction of the following
conditions on or before the Initial Closing Date:

26

--------------------------------------------------------------------------------




 

 

 

                     (i)       The representations and warranties set forth in
Article IV hereof shall be true and correct at and as of the Initial Closing
Date as though then made and as though the Initial Closing Date had been
substituted for the date of this Agreement throughout such representations and
warranties, except that any such representation or warranty made as of a
specified date (other than the date hereof) shall only need to have been true
and correct on and as of such date;

 

 

 

                     (ii)      Seller shall have performed all of the covenants
and agreements required to be performed and complied with by it in all material
respects under this Agreement prior to the Initial Closing Date;

 

 

 

                     (iii)     The parties shall have obtained, or applied for,
each consent and approval necessary as listed on Schedule 8.01(a)(iii), at no
cost to Buyer, in order that the transactions contemplated herein not constitute
a breach or violation of, or result in a right of termination or acceleration
of, or creation of any encumbrance on any of the Assets pursuant to the
provisions of, any Assigned Contract, agreement, arrangement or undertaking of
or affecting Seller or any license, franchise or permit of or affecting Seller;

 

 

 

                     (iv)     All governmental filings, authorizations and
approvals as listed on Schedule 8.01(a)(iii) will have been duly made, applied
for or waived;

 

 

 

                     (v)      Buyer will have received evidence satisfactory to
it that there is not threatened, instituted or pending any action or proceeding,
before any court or governmental authority or agency, domestic or foreign, (i)
challenging or seeking to make illegal, or to delay or otherwise directly or
indirectly restrain or prohibit, the consummation of the transactions
contemplated hereby or seeking to obtain material damages in connection with
such transactions, (ii) seeking to invalidate or render unenforceable any
material provision of this Agreement or the Related Agreements or (iii)
otherwise relating to and materially adversely affecting the transactions
contemplated hereby;

 

 

 

                     (vi)     There shall be no fact or circumstance existing as
of the date of this Agreement which has not been disclosed to Buyer as of the
Initial Closing Date regarding the Assets or the Assumed Liabilities, which is,
individually or in the aggregate with other such facts and circumstances,
materially adverse to the value of the Assets, as determined by Buyer in its
reasonable discretion;

 

 

 

                     (vii)    The transactions contemplated by this Agreement
and the Related Agreements will have been approved by Buyer’s Board of
Directors;

 

 

 

                     (viii)   Buyer shall be satisfied in its sole discretion
with its operational, intellectual property, and legal due diligence with
respect to the Assets;

 

 

 

                     (ix)     Buyer shall have all releases as necessary to
release all liens, claims, encumbrances and security interests in the Assets,
except for

27

--------------------------------------------------------------------------------




 

 

 

security interests and other liens relating to liabilities to be assumed by
Buyer pursuant to Section 1.03;

 

 

 

                     (x)     Buyer shall have entered into the Supply Agreement
with Seller in the form attached hereto as Exhibit F; and

 

 

 

                     (xi)    Seller shall have delivered to Buyer all of the
following with respect to the Initial Closing Assets:


 

 

 

 

(A)

the executed Bill of Sale and such other executed instruments of conveyance,
transfer, assignment and delivery as Buyer shall have reasonably requested
pursuant to Section 3.02 hereof;

 

 

 

 

(B)

a copy of the Assignment and Assumption Agreement, including, but not limited
to, assignment of the Assigned Contract and the Permits, executed by Seller;

 

 

 

 

(C)

a certificate of an appropriate officer of Seller substantially in the form set
forth in Exhibit D hereto, dated the Initial Closing Date, (i) stating that the
conditions precedent set forth in subsections (a) and (b) above have been
satisfied; (ii) setting forth and certifying the text of the resolutions adopted
by the board of directors of Seller authorizing the execution, delivery, and
performance of this Agreement and the Related Agreements; and (iii) setting
forth and certifying the text of the resolutions adopted by the shareholders of
Seller approving the sale of the Assets;

 

 

 

 

(D)

copies of the third party and governmental consents and approvals referred to in
subsections (c) and (d) above;

 

 

 

 

(E)

assignment, in the form(s) set forth in Exhibit F, of the Assets that are
Intellectual Property, duly executed by Seller, together with other agreements,
instruments, certificates and other documents necessary or appropriate, in the
opinion of Buyer’s counsel, to assign all of Seller’s rights and interests in
and to the Intellectual Property to Buyer;

 

 

 

 

(F)

the Finished Goods Inventory, all documents or other tangible materials
described in 1.01(a)(viii), the Equipment, other than the Equipment that is
necessary to manufacture the products required by

28

--------------------------------------------------------------------------------




 

 

 

 

 

Seller under the Supply Agreement, copies of the Assigned Contract, and copies
of the Permits;

 

 

 

 

(G)

the Customer List;

 

 

 

 

(H)

a guarantee, satisfactory to Buyer in its sole discretion, executed by Parent;
and

 

 

 

 

(I)

such other certificates, documents and instruments as Buyer reasonably requests
related to the transactions contemplated hereby.

                    (b) The obligation of Buyer to consummate the transactions
contemplated by this Agreement is subject to the satisfaction of the following
conditions on or before the Final Closing Date:

 

 

 

                    (i)     The representations and warranties set forth in
Article IV as the same relate to the Final Closing Assets shall be true and
correct at and as of the Final Closing Date as though then made and as though
the Final Closing Date had been substituted for the date of this Agreement
throughout such representations and warranties, except that any such
representation or warranty made as of a specified date (other than the date
hereof) shall only need to have been true and correct on and as of such date;

 

 

 

                    (ii)    Seller shall have performed all of the covenants and
agreements required to be performed and complied with by it in all material
respects under this Agreement prior to the Final Closing Date;

 

 

 

                    (iii)   The Manufacturing Transfer shall have occurred in
accordance with Section 2.02(h) and Schedule 2.20(h);

 

 

 

                    (iv)    Buyer will have received evidence satisfactory to it
that there is not threatened, instituted or pending any action or proceeding,
before any court or governmental authority or agency, domestic or foreign, (i)
challenging or seeking to make illegal, or to delay or otherwise directly or
indirectly restrain or prohibit, the consummation of the transactions
contemplated hereby or seeking to obtain material damages in connection with
such transactions, (ii) seeking to invalidate or render unenforceable any
material provision of this Agreement or the Related Agreements or (iii)
otherwise relating to and materially adversely affecting the transactions
contemplated hereby;

 

 

 

                    (v)     No person or entity will have asserted or threatened
that such person or entity is the owner of, or has the right to acquire or to
obtain ownership of, any of the Raw Materials Inventory or is entitle to all or
any portion of the Purchase Price;

 

 

 

                    (vi)    No Material Adverse Effect with respect to the Raw
Materials Inventory shall have occurred;

29

--------------------------------------------------------------------------------




 

 

 

                    (vii)    Seller shall have delivered to Buyer all of the
following with respect to the Raw Materials Inventory:


 

 

 

 

(A)

an executed Bill of Sale and such other executed instruments of conveyance,
transfer, assignment and delivery as Buyer shall have reasonably requested
pursuant to Section 3.02 hereof;

 

 

 

 

(B)

a certificate of an appropriate officer of Seller substantially in the form set
forth in Exhibit D hereto, dated the Final Closing Date, (i) stating that the
conditions precedent set forth in subsections (a) and (b) above have been
satisfied; and

 

 

 

 

(C)

the Raw Materials Inventory.

                     8.02     Conditions to Seller’s Obligations.

                       (a) The obligations of Seller to consummate the
transactions contemplated by this Agreement are subject to the satisfaction of
the following conditions on or before the Initial Closing Date:

 

 

 

                    (i)     The representations and warranties set forth in
Article V hereof shall be true and correct at and as of the Initial Closing as
though then made and as though the Initial Closing Date had been substituted for
the date of this Agreement throughout such representations and warranties,
except that any such representation or warranty made as of a specified date
(other than the date hereof) shall only need to have been true and correct on
and as of such date;

 

 

 

                    (ii)    Buyer shall have performed all of the covenants and
agreements required to be performed by it under this Agreement in all material
respects prior to the Initial Closing;

 

 

 

                    (iii)    All governmental filings, authorizations and
approvals that are required for the consummation of the transactions
contemplated hereby shall have been duly made, applied for or waived;

 

 

 

                    (iv)    Buyer shall have entered into the Supply Agreement
with Seller in the form attached hereto as Exhibit F; and

 

 

 

                    (v)     Buyer shall have delivered to Seller all of the
following:


 

 

 

 

(A)

a copy of the Assignment and Assumption Agreement, executed by Buyer;

 

 

 

 

(B)

a certificate of an appropriate officer of Buyer substantially in the form set
forth as Exhibit E hereto, dated the Initial Closing Date, stating that

30

--------------------------------------------------------------------------------




 

 

 

 

 

the conditions precedent set forth in subsections (a) and (b) above have been
satisfied and setting forth and certifying the text of the resolutions adopted
by the board of directors of Buyer authorizing the execution, delivery, and
performance of this Agreement; and

 

 

 

 

(C)

such other certificates, documents and instruments as Seller or its counsel may
reasonably request related to the transactions contemplated hereby.


 

 

 

                    (b) The obligations of Seller to consummate the transactions
contemplated by this Agreement are subject to the satisfaction of the following
conditions on or before the Final Closing Date:


 

 

 

                    (i)     The representations and warranties set forth in
Article V hereof shall be true and correct at and as of the Final Closing as
though then made and as though the Final Closing Date had been substituted for
the date of this Agreement throughout such representations and warranties,
except that any such representation or warranty made as of a specified date
(other than the date hereof) shall only need to have been true and correct on
and as of such date;

 

 

 

                    (ii)    Buyer shall have performed all of the covenants and
agreements required to be performed by it under this Agreement in all material
respects prior to the Final Closing; and

 

 

 

                    (iii)   Buyer shall have delivered to Seller a certificate
of an appropriate officer of Buyer substantially in the form set forth as
Exhibit E hereto, dated the Final Closing Date, stating that the conditions
precedent set forth in subsections (a) and (b) above have been satisfied.

ARTICLE IX

SURVIVAL; INDEMNIFICATION

                    9.01 Reliance and Survival of Representations and
Warranties. Notwithstanding any investigation made by or on behalf of the
parties hereto or the results of any such investigation, and notwithstanding the
participation of the parties in each Closing, each party shall be deemed to have
relied on the representations, warranties and covenants of the other parties,
and the representations and warranties contained in Article IV and Article V,
and the indemnification obligations of Buyer and Seller with respect thereto,
shall survive each Closing for a period of 12 months, except for (a) the
representations and warranties contained in Section 4.14 (Intellectual Property
Rights) and 4.16 (Regulatory Compliance) which shall survive the Closing Date
for a period of five years after the Final Closing Date, (b) the representations
and warranties contained in Sections 4.01 (Incorporation; Power and Authority),
4.02 (Execution, Delivery; Valid and Binding Agreement), 4.08 (Title to Assets),
4.22 (Brokerage) and 5.05 (Brokerage) which shall survive indefinitely and (c)
the representations and warranties contained

31

--------------------------------------------------------------------------------



in Section 4.17 (Insurance) which shall survive for a period of 4 months after
the Final Closing Date. Notwithstanding the foregoing, any representation or
warranty, and the indemnification obligations with respect thereto, that would
otherwise terminate in accordance with this Section 9.01 shall continue to
survive, if notice of a claim shall have been timely given under Section 9.04 on
or prior to such termination date, until such claim has been satisfied or
otherwise resolved as provided in this Article IX.

                    9.02     Indemnification by Seller. Subject to the
limitations of Sections 9.01 and 9.05, Seller shall, jointly and severally,
indemnify in full, defend and hold harmless Buyer, its respective officers,
directors, employees, agents and shareholders (collectively, the “Buyer
Indemnified Parties”) against any loss, Liability, deficiency, damage, expense
or cost (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), whether or not involving a third-party Claim (as defined in Section
9.04(a)) prior to the expiration of the indemnification obligation of Seller
hereunder, which the Buyer Indemnified Parties may suffer, sustain or become
subject to, as a result of any of the following:

 

 

 

                      (a) any breach of or inaccuracy in any of the
representations and warranties of Seller contained in the Seller Documents or in
any certificate delivered by or on behalf of Seller pursuant to this Agreement
(determined without giving effect to any update to the Seller Disclosure
Schedule);

 

 

 

                      (b) any breach of, or failure to perform, any agreement or
covenant of Seller contained in any of the Seller Documents;

 

 

 

                      (c) any Claim or threatened Claim against Buyer
Indemnified Parties that arises in connection with the actions or inactions of
Seller with respect to the Assets or Assumed Liabilities prior to the Closing
Date;

 

 

 

                      (d) any Claim or threatened Claim against the Buyer
Indemnified Parties for infringement, misuse, misappropriation, or relating to
the ownership of any intellectual property rights, including, but not limited
to, patent, copyright, trademark, service mark, trade names, trade dress, trade
secret, or know-how rights, relating to any of the Assets or the Business or any
component of the Assets or the Business;

 

 

 

                      (e) any former or present employees, officers and/or
managers of, consultants to, or independent contractors to, Seller holding any
rights in or to the Intellectual Property;

 

 

 

                      (f) any product liability Claims relating to the Assets
and/or sales of and Business or component thereof prior to the Closing; or

 

 

 

                      (g) any Excluded Liability.

                    9.03     Indemnification by Buyer. Subject to the
limitations of Sections 9.01 and 9.05, Buyer agrees to indemnify in full, defend
and hold harmless Seller, its respective officers, managers, employees, agents
and shareholders (collectively, the “Seller Indemnified Parties”) against any
Losses, whether or not involving a third-party Claim incurred prior to the
expiration

32

--------------------------------------------------------------------------------



of the indemnification obligations of Buyer hereunder, which Seller may suffer,
sustain or become subject to as a result of any of the following:

 

 

 

                      (a) any breach of or inaccuracy in any of the
representations and warranties of Buyer contained in the Buyer Documents or in
any certificate delivered by or on behalf of Buyer pursuant to this Agreement;

 

 

 

                      (b) any breach of, or failure to perform, any agreement or
covenant of Buyer contained in the Buyer Documents; or

 

 

 

                      (c) except to the extent that Seller agrees to indemnify
Buyer under Section 9.02, any Claim or threatened Claim against any Seller
Indemnified Party that arises solely in connection with the actions or inactions
of Buyer with respect to the Assets or Assumed Liabilities after the Closing
Date.

                    9.04     Method of Asserting Claims. As used herein, an
“Indemnified Party” shall refer to a Buyer Indemnified Party or Seller
Indemnified Party, as applicable, and the “Indemnifying Party” shall refer to
the party or parties hereto obligated to indemnify such Indemnified Party.

 

 

 

                      (a) In the event that any of the Indemnified Parties is
made a defendant in or party to any action or proceeding, judicial or
administrative, instituted by any third party for the Liability or the costs or
expenses of which are Losses (any such third party action or proceeding being
referred to as a “Claim”), then such Indemnified Party shall give the
Indemnifying Party prompt notice thereof. The failure to give such notice shall
not affect any Indemnified Party’s ability to seek reimbursement unless such
failure has materially and adversely affected the Indemnifying Party’s ability
to defend successfully a Claim. The Indemnifying Party shall be entitled to
contest and defend such Claim; provided, that the Indemnifying Party (i) has a
reasonable basis for concluding that such defense may be successful and
(ii) diligently contests and defends such Claim. Notice of the intention so to
contest and defend shall be given by the Indemnifying Party to the Indemnified
Party within fifteen (15) business days after the Indemnified Party’s notice of
such Claim (but, in any event, at least five (5) business days prior to the date
that an answer to such Claim is due to be filed). Such contest and defense shall
be conducted by reputable attorneys employed by the Indemnifying Party. If the
Indemnifying Party fails to give such notice or assume such defense, then the
Indemnified Party shall be entitled to undertake such defense and its reasonable
costs and expenses (including, without limitation, attorney fees and expenses)
shall be included in the Loss to be indemnified by the Indemnifying Party. If
the Indemnifying Party elects to contest and defend a Claim, the Indemnified
Party shall be entitled at any time, at its own cost and expense (which expense
shall not constitute a Loss unless the Indemnified Party reasonably determines
that the Indemnifying Party is not adequately representing or, because of a
conflict of interest, may not adequately represent, any interests of the
Indemnified Parties, and only to the extent that such expenses are reasonable),
to participate in such contest and defense and to be represented by attorneys of
its or their own choosing. If the Indemnified Party elects to participate in
such defense, the Indemnified Party will cooperate with the Indemnifying Party
in the conduct of such defense. Neither the Indemnified Party nor the

33

--------------------------------------------------------------------------------




 

 

 

Indemnifying Party may concede, settle or compromise any Claim without the
consent of the other party, which consents will not be unreasonably withheld or
delayed. Notwithstanding the foregoing, if (i) a Claim seeks equitable relief or
(ii) the subject matter of a Claim relates to the ongoing business of any of the
Indemnified Parties, which Claim, if decided against any of the Indemnified
Parties, would materially adversely affect the ongoing business or reputation of
any of the Indemnified Parties, then, in each such case, the Indemnified Parties
alone shall be entitled to contest, defend and settle such Claim in the first
instance and, if the Indemnified Parties do not contest, defend or settle such
Claim, the Indemnifying Party shall then have the right to contest and defend
(but not settle) such Claim.

 

 

 

                      (b) In the event any Indemnified Party should have a claim
for indemnification against any Indemnifying Party (whether such claim does not
involve a Claim or involves a settled or resolved Claim which the Indemnifying
Party has not defended for any reason, or a Claim from which an Indemnified
Party has suffered Losses by reason of the Indemnifying Party’s failure to
adequately represent a Indemnified Party’s interests or otherwise to indemnify
the Indemnified Party), the Indemnified Party shall deliver a notice of such
claim to the Indemnifying Party, setting forth in reasonable detail the
identity, nature and estimated amount of Losses (if reasonably determinable)
related to such claim or claims, with reasonable promptness and in all events
prior to the expiration of the Indemnifying Party’s indemnification obligation
hereunder. If the Indemnifying Party notifies the Indemnified Party that it does
not dispute the claim described in such notice or fails to notify the
Indemnified Party within 20 days after delivery of such notice by the
Indemnified Party whether the Indemnifying Party disputes the claim described in
such notice, the Loss in the amount specified in the Indemnified Party’s notice
will be conclusively deemed a Liability of the Indemnifying Party and the
Indemnifying Party shall pay the amount of such Loss to the Indemnified Party on
demand. If the Indemnifying Party has timely disputed its Liability with respect
to such claim, the Indemnifying Party and the Indemnified Party will proceed in
good faith to negotiate a resolution of such dispute for a period of at least 30
days before submission of such claim to a court pursuant to Article XI.

                    9.05     Limitations on Indemnification.

 

 

 

                      (a) After the Initial Closing, the rights set forth in
this Article IX shall be each party’s sole and exclusive remedies against the
other parties hereto for breaches of or inaccuracies in representations and
warranties or breaches of covenants contained in this Agreement and the Related
Documents. Notwithstanding the foregoing, nothing herein shall (i) prevent any
Indemnified Party from bringing an action based upon allegations of fraud with
respect to any party in connection with this Agreement and the Related Documents
or (ii) prohibit any party from seeking specific performance or injunctive
relief against any other party of any covenant hereunder. In the event an action
based upon allegations of fraud with respect to any party in connection with
this Agreement and the Related Documents is brought, the prevailing party’s
attorneys’ fees and costs shall be paid by the nonprevailing party.

34

--------------------------------------------------------------------------------




 

 

 

                      (b) Any indemnification payable under this Article IX
shall be, to the extent permitted by law, an adjustment to the Purchase Price.

 

 

 

                      (c) Seller will indemnify in full, defend and hold
harmless Buyer Indemnified Parties against any Losses pursuant to
Section 9.02(a) only if the aggregate amount of all Losses for which the Buyer
Indemnified Parties would be entitled to indemnification under Section 9.02(a)
exceeds $37,500 (the “Basket”), in which case Seller shall be liable to the
Buyer Indemnified Parties hereby for the aggregate amount of all such Losses
(and not just the Losses in excess of the Basket); provided, however, that the
limitations set forth in this Section 9.05(c) shall not apply to (i) breaches of
the representations and warranties contained in Sections 4.01 (Incorporation;
Power and Authority), 4.02 (Execution, Delivery; Valid and Binding Agreement),
4.08 (Title to Assets) or (ii) Losses by reason of any claims brought on the
basis of fraud or willful misconduct.

 

 

 

                      (d) Buyer will indemnify in full, defend and hold harmless
Seller Indemnified Parties against any Losses pursuant to Section 9.03(a) only
if the aggregate amount of all Losses for which the Seller Indemnified Parties
would be entitled to indemnification under Section 9.03(a) exceeds the Basket,
in which case Buyer shall be liable to the Seller Indemnified Parties hereby for
the aggregate amount of all such Losses (and not just the Losses in excess of
the Basket); provided, however, that the limitations set forth in this Section
9.05(d) shall not apply to Losses by reason of any claims brought on the basis
of fraud or willful misconduct.

 

 

 

                      (e) Notwithstanding anything to the contrary contained
herein, no Indemnifying Party shall be liable to or otherwise responsible to any
Indemnified Party for punitive damages that arise out of or relate to this
Agreement or the performance or breach thereof or any Liability excluded or
assumed hereunder; provided, however, that the exclusion of punitive damages
shall not apply to the extent that such damages are found by a court of
competent jurisdiction to be liabilities of such Indemnified Party pursuant to
any Claim which results in a Loss to such Indemnified Party.

                    9.06     Materiality. Notwithstanding any provision in this
Agreement to the contrary, the Indemnifying Party’s obligation to indemnify the
Indemnified Party in connection with a breach of any representation, warranty,
covenant or other agreement included in this Agreement or any of the Closing
Agreements, and the amount of Losses to be indemnified, shall be determined
without regard to any “materiality” (or correlative meanings) or “Material
Adverse Effect” qualifications, provisions or exceptions set forth in such
representation, warranty, covenant or other agreement, each of which shall be
deemed to be given for the purposes of this Article IX as though there were no
such qualifications, provisions or exceptions.

ARTICLE X

MISCELLANEOUS

                    10.01    Press Releases and Announcements. The parties agree
that Buyer may issue a press release or make any other public announcement
related to this Agreement or the

35

--------------------------------------------------------------------------------



transactions contemplated hereby without prior written approval of Seller. Buyer
agrees to consult with Seller prior to making such press release or
announcement.

                    10.02    Confidentiality Relating to Agreement. Seller shall
not disclose this Agreement or the Related Agreements without the prior written
consent of Buyer, provided, however, that Seller may disclose this Agreement and
the Related Agreements to its legal, accounting and tax advisors or if required
by Seller pursuant to applicable laws.

                    10.03    Expenses. Except as otherwise expressly provided
for herein, Seller and Buyer will pay all of their own expenses (including
attorneys’ and accountants’ fees) incurred in connection with the negotiation of
this Agreement and the Related Agreements, the performance of their respective
obligations hereunder and thereunder, and the consummation of the transactions
contemplated by this Agreement and the Related Agreements (whether consummated
or not).

                    10.04    Further Assurances. On and after the Closing Date,
Seller will take all appropriate action and execute any documents, instruments
or conveyances of any kind that may be reasonably requested by Buyer to carry
out any of the provisions of this Agreement.

                    10.05    Schedules. The Seller Disclosure Schedule contains
a series of sections corresponding to the sections contained in this Agreement.
Nothing in the Seller Disclosure Schedule is deemed adequate to disclose an
exception to a representation or warranty made in this Agreement unless the
Seller Disclosure Schedule identifies in the corresponding schedule the
exception with particularity and describes the relevant facts in detail. Without
limiting the generality of the foregoing, the mere listing (or inclusion of a
copy) of a document or other item is not deemed adequate to disclose an
exception to a representation or warranty unless the representation or warranty
relates solely to the existence of the document or other item itself. The
schedules in the Seller Disclosure Schedule relate only to the representations
and warranties in the section and subsection of this Agreement to which they
correspond and not to any other representation or warranty in this Agreement.

                    10.06    Amendment and Waiver. This Agreement may not be
amended, a provision of this Agreement or any default, misrepresentation or
breach of warranty or agreement under this Agreement may not be waived, and a
consent may not be rendered, except in a writing executed by the party against
which such action is sought to be enforced. Neither the failure nor any delay by
any party in exercising any right, power or privilege under this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege. In addition, no course of dealing between or among
any party will be deemed effective to modify or amend any part of this Agreement
or any rights or obligations of any party under or by reason of this Agreement.
The rights and remedies of the parties to this Agreement are cumulative and not
alternative.

                    10.07    Notices. All notices, demands and other
communications to be given or delivered under or by reason of the provisions of
this Agreement will be in writing and will be deemed to have been given when
personally delivered (with written confirmation of receipt),

36

--------------------------------------------------------------------------------



when received if sent by a nationally recognized overnight courier service
(receipt requested), five (5) business days after being mailed by first class
U.S. mail, return receipt requested, or when receipt is acknowledged by an
affirmative act of the party receiving notice, if sent by facsimile, telecopy or
other electronic transmission device (provided that such an acknowledgement does
not include an acknowledgement generated automatically by a facsimile or
telecopy machine or other electronic transmission device). Notices, demands and
communications to Buyer and Seller will, unless another address is specified in
writing, be sent to the address indicated below:

 

 

Notices to Buyer:

with a copy to:

 

 

Vascular Solutions, Inc.

Dorsey & Whitney LLP

6464 Sycamore Court

50 South Sixth Street, Suite 1500

Minneapolis, Minnesota 55441

Minneapolis, Minnesota 55402

Attention: Chief Executive Officer

Attention: Timothy S. Hearn, Esq.

Facsimile No: (763) 656-4250

Facsimile: (612) 340-2868

 

 

Notices to Seller:

with a copy to:

 

 

Escalon Medical Corp.

Duane Morris, LLP

435 Devon Park Drive, Bldg. 100

30 South 17th Street

Wayne, Pennsylvania 19087

Philadelphia, PA 19103

Attention: Chief Executive Officer

Attention: Kathleen M. Shay, Esq.

Facsimile No: (610) 688-3641

Facsimile: 215 689-4382

                    10.08    Binding Effect; Assignment. This Agreement and all
of the provisions hereof will be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns, except
that neither this Agreement nor any of the rights, interests or obligations
hereunder may be assigned by either party hereto, other than to an affiliate of
Buyer, without the prior written consent of the other parties hereto.

                    10.09    Severability. Subject to Section 6.09(d), whenever
possible, each provision of this Agreement will be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement is held to be prohibited by or invalid under applicable law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

                    10.10    Complete Agreement. This Agreement, the Related
Agreements, the Exhibits and Schedules hereto and thereto, the Seller Disclosure
Schedule and the other documents referred to herein contain the complete
agreement between the parties and supersede any prior understandings, agreements
or representations by or between the parties, written or oral, which may have
related to the subject matter hereof in any way.

                    10.11    Counterparts. This Agreement may be executed in one
or more counterparts, any one of which need not contain the signatures of more
than one party, but all

37

--------------------------------------------------------------------------------



such counterparts taken together will constitute one and the same instrument. A
facsimile signature will be considered an original signature.

                    10.12    Governing law. The internal law, without regard to
conflicts of laws principles, of the State of Delaware shall govern all
questions concerning the construction, validity and interpretation of this
Agreement and the performance of the obligations imposed by this Agreement.

                    10.13    Jurisdiction. Each of the parties submits to the
exclusive jurisdiction of any state or federal court sitting in Wilmington,
Delaware, in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding may
be heard and determined in any such court. Each party also agrees not to bring
any action or proceeding arising out of or relating to this Agreement in any
other court. Each of the parties waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety
or other security that might be required of any other party with respect to any
such action or proceeding. The parties agree that either or both of them may
file a copy of this paragraph with any court as written evidence of the knowing,
voluntary and bargained agreement between the parties irrevocably to waive any
objections to venue or to convenience of forum.

                    10.14    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES
SUCH WAIVER VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS
SECTION 11.14.

                    10.15    Specific Performance. Each of the parties
acknowledges and agrees that the subject matter of this Agreement, including the
business, assets and properties of Seller relating to the Business, is unique,
that the other parties would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached, and that the remedies at law would not be
adequate to compensate such other parties not in default or in breach.
Accordingly, each of the parties agrees that the other parties will be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions of this Agreement in addition to any other remedy to which they may
be entitled, at law or in equity (without any requirement that Buyer provide any
bond or other security). The parties waive any defense that a remedy at law is
adequate and any requirement to post bond or

38

--------------------------------------------------------------------------------



provide similar security in connection with actions instituted for injunctive
relief or specific performance of this Agreement.

[Remainder of page intentionally left blank]

39

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties hereto have executed this
Asset Purchase Agreement as of the day and year first above written.

 

 

 

VASCULAR SOLUTIONS, INC.

 

 

 

/s/ James Hennen

 

By: James Hennen, Chief Financial Officer

 

 

 

ESCALON VASCULAR ACCESS, INC.

 

 

 

/s/ Richard J. DePiano, Jr.

 

By: Richard J. DePiano, Jr., Esquire

 

   Its: VP & General Counsel


--------------------------------------------------------------------------------